Exhibit 10.24

























STANDARD INDUSTRIAL LEASE
(Net)




CARLSBAD CORPORATE CENTER
5818 El Camino Real




H. G. FENTON PROPERTY COMPANY,
a California corporation
"Landlord"




and




ALPHATEC HOLDINGS, INC.,
a Delaware corporation
"Tenant"


The parties acknowledge that double underlined text and lined-through text are
intentional changes in language and incorporated as a part of this Lease.




--------------------------------------------------------------------------------

Exhibit 10.24











TABLE OF CONTENTS
SECTION                                             PAGE
1.
BASIC LEASE PROVISIONS                                    1

2.
PREMISES.                                            2

3.
TERM; DELIVERY OF PREMISES; CONSTRUCTION.                        3

4.
RENT.                                                3

5.
SECURITY DEPOSIT                                        6

6.
USE.                                                6

7.
MAINTENANCE, REPAIRS AND ALTERATIONS.                            7

8.
TAXES.                                                9

9.
UTILITIES                                         10

10.
INSURANCE.     10

11.
WAIVER AND INDEMNITY.     11

12.
DAMAGE AND DESTRUCTION.     12

13.
CONDEMNATION.     13

14.
ASSIGNMENT AND SUBLETTING.     13

15.
DEFAULT BY TENANT; REMEDIES.     14

16.
DEFAULT BY LANDLORD.     15

17.
SUBORDINATION AND ESTOPPEL.     16

18.
HAZARDOUS MATERIALS.     17

19.
NOTICE     18

20.
OTHER TERMS AND CONDITIONS.     18

21.
GENERAL PROVISIONS.     19

EXHIBITS
A
Site Plan

B    Work Letter
C    Rules and Regulations
D    Signage Criteria
E    Environmental Questionnaire
F    Form of Landlord’s Consent






--------------------------------------------------------------------------------

Exhibit 10.24







INDEX OF DEFINED TERMS
PAGE
Acceptable Insurance Company
10

ACM
                                                 17

ADA
7

Additional Rent
3

Alterations
8

Approved Working Drawings
2

Architect
Exhibit B

Base Rent
3

Base, Shell and Core
1

Brokers
19

Building
1

business days
21

Code
Exhibit B

Commencement Date
3

Common Areas
2

Construction Drawings
Exhibit B

Contractor
2

Declaration
2

Encumbrances
2

Engineers
Exhibit B

Estimated Amount
     4

Exercise Option
24

Expiration Date
3

Extension Term
24

Fair Market Rental Value
24

Final Space Plan
2

Final Working Drawings
2

GAAP
5

Guarantor
14

Hazardous Materials
                                         18

Hazardous Materials Laws
18

HVAC
7

Improvement Allowance
Exhibit B

Improvement Allowance Items
1

Insolvency Event
15

Insurance Start Date
10

L/C Portion of the Security Deposit
25

Landlord
1

Landlord’s Representatives
11

Landlord’s Work
3

Laws
7

Lease
1

Lease Year
3

Letter of Credit
25

Losses
12

Mortgage
16

Mortgagee
16

New Owner
16

Non-Disturbance Agreement
16

Operating Expenses
4

Permits
                                                     2

Permitted Use
6

Premises
1

Real Property Taxes
6

Recapturable Expenses
15





--------------------------------------------------------------------------------

Exhibit 10.24







Rejection Notice
24

Review Fee
13

Review Period
4

RSF
1

Rules and Regulations
7

Security Deposit
6

Security Deposit Laws
26

Specifications
Exhibit B

Standard Improvement Package
Exhibit B

Statement
4

Sublease
2

Systems and Equipment
4

taken
13

taking
13

Tenant
1

Tenant’s Property
9

Tenant’s Representatives
12

Tenant’s Share
6

Tenant’s Work
     3

Tenant's Agents
     2

Term
3

Transfer Notice
13

Utility Installations
8



        




--------------------------------------------------------------------------------

Exhibit 10.24









STANDARD INDUSTRIAL LEASE - NET


THIS STANDARD INDUSTRIAL LEASE - NET ("Lease"), dated for reference purposes
only November __, 2015, is made at San Diego, California, between H. G. FENTON
PROPERTY COMPANY, a California corporation ("Landlord"), and ALPHATEC HOLDINGS,
INC., a Delaware corporation ("Tenant").
1.
BASIC LEASE PROVISIONS

.
1.Premises
: Approximately 76,693 rentable square feet (“RSF”) of space located in the
Building, as depicted on Exhibit A, and the exterior patio area immediately
adjacent to the Building (the “Premises”). The address for the Premises is 5818
El Camino Real, Carlsbad, California 92121.
2.Building
: The single-story building in which the Premises is located at 5818 El Camino
Real, Carlsbad, California 92121 (the “Building”).
3.Project
: The two (2) buildings, including all appurtenances and common area thereto,
located at 5818 and 5830 El Camino Real, Carlsbad, California, 92008, consisting
of approximately 150,173 rsf.
Term:
Sixty-six (66) full calendar months.
Commencement and Expiration Dates:
Commencement Date:
February 1, 2016.
Expiration Date:
July 31, 2021.
Extension Option Period:
Subject to the provisions set forth in Section 23
Initial Monthly Base Rent:
$105,069.00 ($1.37 per RSF x 76,693 RSF)
Prepaid Base Rent:
None.
Adjustment to Monthly Base Rent:
 
Months of Term
Base Rent
2
$105,069.00
(conditionally abated, subject to provisions of Section 22)
 3 - 12
$105,069.00
13
$108,221.00
(conditionally abated, subject to provisions of Section 22)
14 - 24
$108,221.00
25 - 36
$111,468.00
37 - 48
$114,812.00
49 - 60
$118,256.00
61 - 66
$121,804.00
 
 
Security Deposit Amount:
$121,804.00$121,804.00
Improvement Allowance:
$493,723.00 (subject to the provisions of Exhibit B) $510,008.45 subject to the
provision of Exhibit B
Tenant's Share:
51.070% for all Operating Expenses other than Real Property Taxes and 51.070%
for Real Property Taxes.





--------------------------------------------------------------------------------

Exhibit 10.24







Permitted Use:
The Premises shall be used and occupied as corporate offices, general offices,
engineering, research and development, warehousing and distribution, and light
manufacturing. Research and development may include demonstrative surgical
activities associated with the Tenant’s spinal and orthopedic surgical products
and for the storage and use of medical biological and other materials incidental
to such activities, including without limitation, a specially equipped cadaver
lab that includes radiographic equipment.
Guarantor(s):
None.
Broker(s):
Hughes Marino. Inc. (Tenant)
DTZ (Landlord)
Parking:
Two Hundred and sixty-five (265) unreserved parking spaces.
Landlord's Address for Notice:
H. G. Fenton Company
7577 Mission Valley Road, Suite 200
San Diego, California 92108
Tel: (619) 400-0120
Fax: (619) 400-0111
Attention: Property Manager
Tenant's Address for Notice:
Alphatec Holdings, Inc.
5818 El Camino Real
Carlsbad, California 92008
Tel: (858)
Fax: (858)
Attention: General Counsel
Addendum:
Sections 22, 23, 24



2.
PREMISES.



1.Lease of Premises. Subject to all of the conditions set forth in this Lease,
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises. Except as otherwise provided herein, this Lease is subject to: (i) if
applicable, any recorded declaration of covenants, conditions and restrictions
or other similar documents recorded against the Project as of the date of this
Lease (the “Declaration”), all Mortgages (as defined in Section 17.1), and any
other matters of record now affecting the Project (collectively with the
Declaration and Mortgages, the “Encumbrances”); and (ii) all Laws (as defined in
Section 6.2) affecting the Project, Building or the Premises. Landlord
represents and warrants that, as of the date of this Lease, no part of the
Project or the Premises is subject to a ground-leasehold interest. Landlord
shall not enter into any amendments to the Encumbrances or enter into any new
Encumbrances without the prior written consent of Tenant if and to the extent
such amendments or new Encumbrances conflict with Tenant’s Permitted Use,
unreasonably interfere with Tenant’s access to the Premises or materially reduce
the parking ratio at the Project.






--------------------------------------------------------------------------------

Exhibit 10.24







2.Landlord's Reserved Rights. Landlord reserves to itself the absolute right,
without materially interfering with Tenant’s use of the Premises for the
Permitted Use, unless required to comply with applicable Laws: (i) to the use of
the roof, the exterior surfaces of exterior walls and areas above and
subterranean areas beneath the Premises, and (ii) to install, use, maintain and
replace the Systems and Equipment (as defined in Section 4.2(e)(i)(A)) located
within the Premises which serve other parts of the Project, in a manner and
locations that do not unreasonably interfere with Tenant's use of or access to
the Premises.


3.Condition of Premises. Tenant acknowledges that, except as expressly set forth
in this Lease, neither Landlord nor its agents have made (i) any promise to
alter, remodel or otherwise improve the Premises, the Building or the Project,
or (ii) any representation or warranty with respect to the condition of the
Premises, the Building or the Project. Subject to the completion of any
Landlord's Work (as defined in Section 3.3) and subject to Landlord’s
obligations regarding payment of the Improvement Allowance and further subject
to any representations and warranties of Landlord expressly set forth in this
Lease, Tenant accepts possession of the Premises in its current, "as is",
condition, and Tenant acknowledges that Tenant’s possession of the Premises
pursuant to a sublease between Tenant and the current tenant of the Premises
(the “Sublease”) immediately preceding the Commencement Date shall be deemed
conclusive evidence that, as of the Commencement Date, the Premises were in good
order and satisfactory condition, subject to any then-existing repair requests
or notices to Landlord regarding the condition of the Premises as may have been
delivered by Tenant or the prior tenant from which Tenant is currently
subleasing the Premises prior to the Commencement Date.


4.Rights in Common Areas. Landlord grants to Tenant and to Tenant's, agents,
employees and invitees a non-exclusive license during the Term (as defined in
Section 3.1) to use all areas and facilities outside the Premises and within the
Building and Project designated by Landlord from time to time as common areas
(collectively, the “Common Areas”), subject to the terms and conditions of this
Lease; provided that Common Areas shall not include any portion of the Project
currently leased or available for lease, which rentable areas shall be either
maintained by the tenants thereof in accordance with maintenance obligations
consistent with Section 7.1 of this Lease, or maintained by Landlord at its sole
cost and expense and not as an Operating Expense of the Project. Without any
liability to Tenant, at any time during the Term, Landlord shall have the right
to: (a) close off any of the Common Areas to the extent reasonably required in
Landlord’s opinion to prevent a dedication of any of the Common Areas or the
accrual of any rights by any person or the public to the Common Areas; (b)
temporarily close any of the Common Areas for maintenance, alteration or
improvement purposes; (c) select or contract with any person for the purpose of
operating and maintaining the Common Areas, subject to such terms and rates as
Landlord deems reasonable; (d) change the size, use, shape or nature of any
portions of the Common Areas, including the right to change the arrangement
and/or location of, or to regulate or eliminate the use of, any parking spaces,
garage, elevators, stairs, toilets or other public conveniences in the Project
(provided that such changes shall not unreasonably interfere with Tenant’s use
and access to the Premises, the visibility of the Premises or materially reduce
the parking ratio at the Project, unless required to comply with applicable
Laws); and (e) erect additional buildings on the Common Areas, expand buildings
to cover a portion of the Common Areas, convert Common Areas to a portion of the
Building or other buildings (provided that such conversion does not materially
and adversely affect the parking ratio at the Project or Tenant’s access to the
Premises or the visibility of the Premises), or convert any portion of the
Building or such other buildings to Common Areas. Upon erection of any
additional buildings, the portion of the Project upon which buildings have been
erected will no longer be deemed to be a part of the Common Areas. In the event
of any of the foregoing, Landlord may make an appropriate adjustment in the
total RSF of the Project, and a corresponding adjustment to Tenant's Share (as
defined in Section 4.2(e)(iii)).


Subject to Section 9 of the Lease and Tenant’s rights in the event of an
Abatement Event, Landlord’s exercise of the foregoing rights shall not entitle
Tenant to any abatement of rent nor shall the same constitute an actual or
constructive eviction of Tenant; however, Landlord shall (except in an
emergency) take reasonable steps to minimize interference with Tenant’s business
while exercising such rights.
5.Measurement of Premises and Project. Landlord hereby represents and warrants
that, absent any improvement or addition to the Premises during the Term or any
extension thereto, the rsf of the Premises set




--------------------------------------------------------------------------------

Exhibit 10.24







forth in Section 1.1 above shall not increase during the Term or any extension
thereto. For purposes hereof, Tenant’s expansion of any outdoor patio space or
improvement of the same shall not constitute an addition to the Premises
triggering a remeasurement. If there is a change in the total rentable area of
the Project as a result of an addition to the Building or the Project, as
applicable, partial destruction, modification or similar cause, which event
causes a reduction or increase on a permanent basis, Landlord shall cause
adjustments in the computations for Tenant’s Share of Operating Expenses as
shall be necessary to provide for any such changes.
 
3.
TERM; DELIVERY OF PREMISES; CONSTRUCTION.



1.Term. Landlord’s obligation to lease the Premises to Tenant and Tenant’s
obligation to lease the Premises from Landlord in accordance with this Lease
shall be effective as of the date of this Lease, but all other terms and
provisions of this Lease shall be effective as of the Commencement Date. The
term of this Lease (the “Term”) shall be for the number of months set forth at
Section 1.4 above, beginning on the date (the “Commencement Date”) set forth in
Section 1.5(a) above, and ending on the date (the “Expiration Date”) set forth
in Section 1.5(b) above. “Lease Year” shall mean each consecutive twelve (12)
calendar period or portion thereof during the Term, commencing with the
Commencement Date and without regard to calendar years; provided, however, if
the Commencement Date is not the first day of the month, then the first Lease
Year shall commence on the first day of the first calendar month after the
Commencement Date and be deemed to include the partial month at the beginning of
the Term.


2.Delivery of the Premises. Landlord and Tenant acknowledge and agree that
Tenant currently occupies, and as of the date immediately preceding the
Commencement Date, will occupy, the Premises pursuant to the Sublease;
consequently, Landlord shall have no obligation to physically deliver possession
of the Premises to Tenant on the Commencement Date; provided, however, Landlord
shall be obligated to have terminated any rights of the sublessor to the
Premises as of the Commencement Date. Tenant hereby waives any and all claims
Tenant may have with respect to the condition of the Premises as of the
Commencement Date (except and to the extent subject to any then-existing repair
requests or notices to Landlord regarding the condition of the Premises as may
have been delivered by Tenant or the prior tenant from which Tenant is currently
subleasing the Premises prior to the Commencement Date). Landlord makes no
representation or warranty as to the nature, quality, or suitability for
Tenant's business of the Project, the Building, or the Premises, and Tenant
shall have no rights against Landlord by reason of such matters. Notwithstanding
the foregoing or anything to the contrary contained in this Lease, Landlord
shall, at its sole cost and expense (and as not part of Operating Expenses,
other than as set forth in Section 7.4 herein) and throughout the initial Term
and any Extension Term (if applicable), repair any structural and/or latent
design or construction defects in the original construction of the Project of
which Landlord has notice or that Landlord discovers.


3.Initial Construction. The initial construction of any improvements in the
Premises shall be performed in accordance with the terms and conditions of
Exhibit B, with any work to be performed by Tenant pursuant to Exhibit B being
referred to as “Tenant’s Work” and any work to be performed by Landlord pursuant
to Exhibit B being referred to as “Landlord’s Work”.


4.Tenant Delay. [INTENTIONALLY OMITTED].


5.Memorandum of Commencement Date. Following the Commencement Date, Landlord
shall deliver to Tenant two (2) copies of a written “Memorandum of Commencement
Date,” signed by Landlord, confirming the Commencement Date and the Expiration
Date. Within ten (10) days after receipt thereof, Tenant shall sign and return
one (1) copy of the Memorandum of Commencement Date. Tenant's failure to return
a copy of the Memorandum of Commencement Date within such ten (10) day period
shall be conclusively deemed Tenant's agreement with all matters set forth
therein; however, if Tenant returns the same with any of the information
corrected, Tenant shall not be deemed to have failed to sign and return the
same, but Landlord shall not be bound by such corrections unless Landlord agrees
to such corrections in writing.


4.
RENT.





--------------------------------------------------------------------------------

Exhibit 10.24









1.General. From and after the Commencement Date, Tenant agrees to pay Landlord,
in advance, on the first day of each calendar month during the Term, Base Rent
in the amount set forth in Section 1.7, as adjusted pursuant to Section 1.9 (the
“Base Rent”), subject to abatement as set forth in Section 22 below. All sums
payable by Tenant hereunder other than Base Rent, including without limitation,
Tenant's Share of Operating Expenses (as defined in Section 4.2(e)(i)), shall be
referred to herein as “Additional Rent.” Payment of all such Base Rent and
Additional Rent shall be without offset or demand, in lawful money of the United
States of America and made at the address set forth for Landlord herein or at
such other place as Landlord may direct. If any Base Rent or Additional Rent
payment is for a partial calendar month, then the Base Rent or Additional Rent
payment for any such partial month shall be prorated based on the number of days
in such partial month.


2.Operating Expenses. The parties intend that, subject only to the specific
exceptions set forth in this Lease, this Lease be absolutely net to Landlord.
Accordingly, in addition to Base Rent, Tenant shall pay, as Additional Rent,
Tenant's Share of Operating Expenses (as defined in Section 4.2(e)(iii) and
4.2(e)(i), respectively), for each calendar year of the Term, pursuant to the
following terms and conditions:
(a)As soon as reasonably practicable after the Commencement Date and the
commencement of each subsequent calendar year during the Term, Landlord shall
provide to Tenant a good faith estimate of Tenant's Share of Operating Expenses
with respect to the calendar year in question (the “Estimated Amount”).
(b)Tenant shall pay the Estimated Amount to Landlord in equal monthly
installments with each monthly payment of Base Rent. If the Estimated Amount has
not yet been determined for any calendar year, Tenant shall pay the monthly
installment of the Estimated Amount for the preceding calendar year until the
Estimated Amount for the current calendar year has been provided to Tenant, and
thereafter make each monthly installment payment in accordance with the current
Estimated Amount.
(c)Within sixty (60) days following the end of each calendar year of the Term
(or within sixty (60) days following the Expiration Date, with respect to the
year in which this Lease expires), Landlord shall determine, and provide to
Tenant a reasonably detailed statement (the “Statement”) setting forth, the
actual amount of Operating Expenses for such calendar year (or portion thereof,
with respect to the final calendar year, if the Expiration Date is other than
December 31). If Tenant's Share of actual Operating Expenses exceeds the sum of
Tenant’s monthly estimated payments for such calendar year, Tenant shall pay the
difference to Landlord, within thirty (30) days following receipt of such
Statement. If the sum of such monthly estimated payments paid by Tenant exceeds
Tenant's Share of actual Operating Expenses, the difference shall be applied as
a credit to future monthly estimated payments of Tenant's Share of Operating
Expenses, except that any such credit due to Tenant after the Expiration Date
shall be delivered to Tenant along with such Statement. The failure of Landlord
to timely furnish the Statement or any statement required under Section 4.2(b)
for any calendar year shall not prejudice Landlord from enforcing its rights
under this Section 4.2., unless Landlord has not delivered the Statement within
twelve (12) months after the expiration of any calendar year; provided, however,
Landlord shall have the right to amend any Statement after Landlord’s delivery
thereof, regardless of such twelve (12) month period, if Landlord receives
additional tax bills relating to such calendar year after Landlord’s delivery of
the Statement, provided Landlord amends the Statement within three (3) months of
Landlord’s receipt of the additional tax bills. The provisions of this Section
4.2 shall survive the expiration or earlier termination of this Lease.
(d)Landlord shall keep at its home office in the County of San Diego, full,
accurate and separate books of account with back up documentation of Operating
Expenses for a period of three (3) years after the end of each calendar year.
Within ninety (90) days after Tenant’s receipt of a Statement (the “Review
Period”), if Tenant disputes the amount set forth in the Statement, Tenant’s
employees or an independent certified public accountant (which accountant is a
member of a nationally or regionally recognized accounting firm and is not
compensated on a contingency fee basis) designated by Tenant and reasonably
approved by Landlord (“Approved Auditor”), may, after fifteen (15) days written
notice to Landlord and at reasonable times, inspect Landlord’s records
pertaining to Landlord’s calculation of Tenant’s Share of Operating Expenses at
Landlord’s offices in San Diego County, provided that Tenant is not then in
Default (as defined in Section 15.1) and provided further that Tenant and such
employees or accountant shall execute a commercially reasonable confidentiality
agreement agreeing to keep all




--------------------------------------------------------------------------------

Exhibit 10.24







information contained in Landlord’s records, as well as the results of Tenant’s
review and the certification described below, in strict confidence.
Notwithstanding the foregoing, Tenant shall only have the right to review
Landlord’s records one (1) time during any twelve (12) month period. Tenant’s
failure to audit Landlord’s records with respect to the amounts set forth in any
Statement within the Review Period shall be deemed to be Tenant’s approval of
such Statement and waiver of the right or ability to dispute the amounts set
forth in such Statement. If an Approved Auditor finds that the Operating
Expenses for the calendar year are less than reported, Landlord shall reimburse
Tenant the amount of the overpayment within thirty (30) days of such
determination by the Approved Auditor. If Landlord has overbilled Tenant by more
than five percent (5%), Landlord shall also reimburse Tenant for its reasonable,
out-of-pocket audit expenses in an amount not to exceed $2,500.00. Likewise, if
Landlord and Tenant determine that Operating Expenses for the calendar year are
greater than reported, Tenant shall pay Landlord the amount of any underpayment
within thirty (30) days following such determination.
(e)Definitions.
(i)“Operating Expenses” shall mean all costs reasonably incurred by Landlord in
connection with the management, maintenance, repair, restoration or operation of
the Project, including, without limitation, costs incurred for:
(A)The operation, repair and maintenance of (i) the Common Areas; and (ii) the
electrical, gas, plumbing, water, sewer, sprinkler, communications, alarm,
security or fire/life safety systems or equipment, or any other mechanical,
electrical, electronic, computer or other systems or equipment which serve the
Project (the “Systems and Equipment”).
(B)Trash disposal, janitorial service, security services, window washing,
signage and equipment rental expenses, and any other service to be provided by
Landlord under this Lease.
(C)The cost of insurance carried by Landlord pursuant to Section 10 below,
including any deductibles thereunder, but expressly excluding the cost of any
earthquake insurance that Landlord may elect to carry.
(D)Real Property Taxes (as defined in Section 4.2(e)(ii)).
(E)Utilities not separately metered to Tenant or other tenants of the Project.
(F)Compensation (including employment taxes and fringe benefits) of all persons
who perform regular and recurring duties connected with day-to-day operation,
maintenance and repair of the Project, provided such compensation is
commercially reasonable and if such persons provide services to the Project in
addition to other building(s), such compensation shall be equitably allocated
based on the amount of time such persons spend providing services to the Project
and the other building(s).
(G)Maintenance and repair of roofs, building walls, foundations and other
structural elements of the Project, subject to the exclusion of capital
improvements, repairs and replacements from Operating Expenses as provided
below.
(H)A property management fee in the amount of fifteen percent (15%) of all other
Operating Expenses.
(I)Dues and assessments payable under the Declaration (if any).
(J)Any costs expressly included in Operating Expenses elsewhere in this Lease.
(K)The cost of any improvements (i) which are intended to reduce other Operating
Expenses, and/or (ii) made to the Project after the Commencement Date that are
required under any Law first applicable to the Project after the Commencement
Date; provided, however, that if any such cost is a capital expenditure, such
cost shall be amortized (including interest on the unamortized cost) over its
useful life as Landlord shall reasonably determine in accordance with generally
accepted accounting principles consistently applied ("GAAP") and/or conforming
to sound real estate management principles to the extent inconsistent with GAAP.




--------------------------------------------------------------------------------

Exhibit 10.24







(L)Any costs incurred by Landlord for compliance with Laws pursuant to Section
6.2 below, but expressly excluding any costs to correct any non-compliance with
Laws existing as of the Commencement Date.
Notwithstanding anything to the contrary contained in this Section 4.2(e)(i),
the following items shall be excluded from the term "Operating Expenses": (i)
expenditures or reserves for capital improvements, repairs or replacements, as
defined by generally accepted accounting principles (GAAP), made to the
Premises, the Building or Project, except as provided in subsection (K) above;
(ii) repairs or other work occasioned by fire, windstorm or other casualty for
which Landlord is obligated to maintain insurance or as to which Landlord
receives reimbursement from third parties (in each case to the extent of the
reimbursed amounts actually received by Landlord pursuant to its diligent
efforts to obtain reimbursement to which Landlord is contractually entitled);
(iii) any expense for any other building or property owned by Landlord; (iv)
costs incurred in renovating or otherwise improving or decorating or
redecorating space for tenants in, or other occupants of, the Project, except as
such relates to reasonable improvements, repair and/or maintenance of the Common
Areas; (v) depreciation of any kind; (vi) except as otherwise provided in this
Lease, costs incurred due to the violation by Landlord or any tenant of the
terms and conditions of any lease pertaining to the Project or of any valid and
applicable building code, regulation or law or incurred due to the Premises or
any part of the Project being in violation of any such code, regulation or law
(subject to the provisions of Section 6.2 of this Lease); (vii) except for the
property management fee described in subsection (H) above, overhead and profit
increments paid to subsidiaries or Affiliates (as defined below) of Landlord for
services rendered with respect to the Project to the extent that the costs of
such services materially exceed competitive costs for similar services rendered
by persons or entities of similar skill, competence and experience, other than a
subsidiary or Affiliate of Landlord (as used herein "Affiliate" means a person
or entity controlling, controlled by, or under common control with Landlord, and
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such controlled person or
entity); (viii) interest on debt (except as provided in subsection (K) above) or
amortization payments on any Mortgage to which Landlord is a party which affects
the Project, and rental under any ground or underlying lease or leases (except
to the extent the same may be made to pay or reimburse, or may be measured by,
Real Property Taxes), and Landlord’s points, fees and legal costs and expenses
associated with any such Mortgage or underlying lease; (ix) costs of Landlord's
or its agent's general corporate or partnership overhead and general
administrative expenses which are generally not chargeable as Operating Expenses
by owners of similar properties located in the Carlsbad industrial submarket
under comparable leases to similar tenants; (x) any compensation paid to clerks,
attendants or other persons in commercial concessions, if any, operated by
Landlord at the Project; (xi) without limiting anything contained in clause (i)
above, rentals and other related expenses, if any, incurred in leasing air
conditioning systems, elevators or other equipment ordinarily considered to be
of a capital nature, except equipment which is used in providing janitorial,
repair or maintenance services which is not affixed to the Project; (xii)
expenses legal or otherwise, incident to enforcement by Landlord of the terms of
any other lease or occupancy agreement for the Project or in performing the
obligation of any other tenant under its lease in the Project; (xiii) to the
extent Landlord is actually reimbursed (but subject to Landlord’s diligent
efforts to obtain reimbursement to which Landlord is contractually entitled at
Landlord’s sole cost and expense), any expense for which Landlord is otherwise
entitled to be or is actually reimbursed or indemnified (including reimbursement
or indemnification by an insurer, warrantor or condemner); (xiv) any costs or
expenses that are expressly designated as a Landlord’s cost or Landlord’s
expense elsewhere in this Lease, including without limitation, the cost of
earthquake insurance if carried by Landlord; (xv) any costs, expenses, fees or
penalties relating to Landlord’s compliance or noncompliance with any Hazardous
Materials Laws, rules, ordinances or regulations, now or hereinafter in force or
effect, including but not limited to any laws, rules, ordinances or regulations
relating to the disposal, handling or clean-up of Hazardous Materials or
remedial or restoration work.; and (xvi) costs incurred in advertising,
promotional and leasing activities for the Project, and costs and expenses
incurred pursuant to any lease, sublease, sale or other conveyance of any
interest of Landlord in the Project. Landlord shall use commercially reasonable
efforts to make payments for goods and services in a timely manner to obtain the
maximum possible discount. In the calculation of items constituting Operating
Expenses, it is understood that no item shall be charged more than once.




--------------------------------------------------------------------------------

Exhibit 10.24







(ii)“Real Property Taxes” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, which Landlord shall pay
during the Term because of or in connection with the ownership, leasing and
operation of the Project or Landlord’s interest therein. Real Property Taxes
shall also include any assessment, tax, fee, levy or charge in addition to, or
in substitution, partially or totally, of any assessment, tax, fee, levy or
charge previously included in Real Property Taxes. With respect to Real Property
Taxes that may be paid in annual installments without penalty to Landlord, only
installments thereof due during the Term of this Lease may be included in Real
Property Taxes. Notwithstanding anything to the contrary set forth in this
Lease, Real Property Taxes shall not include (i) any excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance or succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents or
gross receipts), (ii) taxes on tenant improvements in any space in the Project
based upon an assessed level in excess of the assessed level for which Tenant is
directly responsible under this Lease, or (iii) penalties incurred as a result
of Landlord's negligence, inability or unwillingness to make payments of, and/or
to file any tax or informational returns with respect to, any real property
taxes, when due. In the event Landlord receives a refund or other return of Real
Property Taxes (including any award received as a result of Landlord's or
Tenant’s successful protest of the amount of Real Property Taxes) for which
Tenant previously paid, then such refunded amount (plus any interest
corresponding to such amount to the extent received from the taxing authority,
less Landlord's costs incurred in procuring such refund) shall be applied to
reduce the amount of Real Property Taxes for the Lease Year in which such
refunded amount is received prior to calculating the actual Real Property Taxes
for such Lease Year, or if received after the expiration or earlier termination
of this Lease shall be refunded to Tenant within thirty (30) days following
receipt of such refund from the taxing authority.


(iii)“Tenant’s Share” shall mean the percentage(s) set forth in Section 1.12
above.


3.Late Charges. If any payment of Base Rent or Additional Rent is not paid
within five (5) days after the date due, Tenant shall pay to Landlord ten
percent (10%) of the amount due or Two Hundred Fifty Dollars ($250.00),
whichever is greater; provided that upon the first such failure in any Lease
Year such late charge shall not accrue until five (5) days after Tenant’s
receipt of notice that the overdue payment was not received when due and a
statement that a late charge will be due five (5) days from the delivery of such
notice if the overdue amount is not paid. The parties agree that such late
charge represents a fair and reasonable estimate of the costs that Landlord will
incur by reason of the late payment by Tenant. The late charge shall be deemed
Additional Rent and shall be in addition to all of Landlord's other rights and
remedies under this Lease, at law or in equity.


5.
SECURITY DEPOSIT. Tenant shall pay to Landlord, on or before the Commencement
Date, a security deposit in the amount set forth in Section 1.10 ("Security
Deposit"). The Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be kept and performed by Tenant. If Tenant is in Default under
this Lease, Landlord may (but shall not be required to) use all or any part of
the Security Deposit for the payment of any amount in Default and/or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of such Default. If any portion of the Security Deposit is so used,
Tenant shall, within five (5) business days of Landlord’s written demand
therefor, deposit with Landlord an amount sufficient to restore the Security
Deposit to its original





--------------------------------------------------------------------------------

Exhibit 10.24







amount, and Tenant's failure to do so shall be a Default under this Lease.
Landlord shall not be required to keep the Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest thereon. If Tenant
shall fully and faithfully perform every provision of this Lease to be performed
by it, the Security Deposit or any unused or unapplied balance thereof shall be
returned to Tenant within thirty (30) days of the expiration or earlier
termination of this Lease. Tenant hereby waives the provisions of §1950.7 of the
California Civil Code and all other provisions of law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified in this Section 5 above, and all of
Landlord’s damages under this Lease and California law including, but not
limited to, any damages accruing upon or after termination of this Lease under
§1951.2 of the California Civil Code and/or those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the acts or omissions of Tenant or any officer, employee, agent,
contractor or invitee of Tenant.


6.
USE.



1.Permitted Use. The Premises shall be used and occupied only for the purposes
set forth in Section 1.13 above (the “Permitted Use”), and for no other uses or
purposes whatsoever. If any governmental license or permit shall be required for
the proper and lawful conduct of the Permitted Use, or if a failure to procure
such a license or permit could potentially adversely affect Landlord or the
Project in any manner, then Tenant, at Tenant's expense, shall (i) promptly
procure and maintain such license or permit and submit the same to Landlord, and
(ii) at all times, comply with the requirements of each such license or permit.
Tenant warrants that it has investigated whether the Permitted Use and Tenant’s
contemplated manner of operation will comply with, and Tenant assumes the risk
that the same are and will continue to be in compliance with, all applicable
Laws (as defined in Section 6.2 below). Tenant agrees that under no
circumstances shall Tenant be released in whole or in part from any of its
obligations under this Lease as a result of any governmental authority's
disallowing or limiting the Permitted Use or Tenant’s manner of operation.


2.Compliance With Requirements. Tenant shall, at Tenant's expense, promptly
comply with (i) all applicable federal, state, county or municipal laws,
statutes, ordinances, rules, regulations, requirements, orders and directions
now or hereafter in effect, including zoning laws, land use approvals,
ordinances and building codes, all stormwater laws and regulations and Title III
of the Americans With Disabilities Act ("ADA") and other applicable laws and
regulations that relate to access by the disabled or handicapped (collectively,
“Laws”), (ii) all applicable covenants and restrictions of record (including any
Declaration), and (iii) requirements of any fire insurance underwriters or
rating bureaus, now in effect or which may hereafter come into effect during the
Term, for each of (i), (ii) and (iii) relating to the Premises and/or Tenant’s
use thereof; however, Tenant shall not be required to make any structural
alterations to the Premises and/or any alterations to the Common Areas in order
to comply with applicable Laws, except to the extent that such compliance is
triggered by Tenant’s use of the Premises, the construction of the Improvements
pursuant to Exhibit B or any Alterations (as defined in Section 7.6), in which
case such changes will be made by Landlord and Tenant shall reimburse Landlord
for the cost thereof within thirty (30) days following receipt of an invoice
therefor. Landlord shall, at Landlord’s sole cost and expense (subject to
including in Operating Expenses to the extent permitted under Section 2.16), be
responsible for compliance with all Laws pertaining to the Project and the
Common Areas, other than compliance for which Tenant is responsible as described
above. Within fifteen (15) days of Landlord’s written request, Tenant agrees to
deliver to Landlord such information and/or documents as Landlord requires in
order for Landlord to comply with California Public Resources Code Section
25402.10, or successor statute(s), and related California Code of Regulation,
relating to commercial building energy ratings. Tenant shall not use or permit
the use of the Premises in any manner that will create waste or a nuisance or
disturb other occupants of the Project. Without limiting the generality of the
foregoing, Tenant shall, at its sole cost and expense, comply promptly with all
Hazardous Materials Laws (as defined in Section 18.5) applicable to the
Permitted Use and the conduct of Tenant's business, as set forth in Section 18
below. If at any time it reasonably appears to Landlord that Tenant is not
fulfilling its obligations under this Section, Landlord may perform, at Tenant's
sole cost, an audit or inspection of the Premises to evaluate Tenant's
compliance herewith.




--------------------------------------------------------------------------------

Exhibit 10.24







To Landlord’s actual knowledge, as of the date of this Lease, the Premises has
not been inspected by a Certified Access Specialist (CASp).


3.Rules and Regulations. Tenant shall at all times comply with the rules and
regulations for the Project (the “Rules and Regulations”). A copy of the Rules
and Regulations in existence on the date of this Lease is attached hereto as
Exhibit C; however, Landlord reserves the right to reasonably amend the Rules
and Regulations at any time by giving written notice of such amendment to
Tenant, so long as such amendments do not materially decrease Tenant’s rights,
or materially increase Tenant’s obligations, under this Lease. Landlord shall
enforce the Rules and Regulations in a non-discriminatory manner; provided,
however, that Landlord shall not be liable to Tenant for Landlord's failure to
enforce the Rules and Regulations against any other tenants of the Project.


7.
MAINTENANCE, REPAIRS AND ALTERATIONS.



1.Tenant's Obligations.
(a)Except as provided in Section 7.4 below, Tenant shall, at Tenant’s sole cost
and expense, keep and maintain in good, sanitary order, condition, and repair
the non-structural portions of the Premises and every part thereof, including,
without limitation, all improvements (including any Alterations, fixtures,
interior surfaces of the exterior walls, interior walls, floors, ceilings,
doors, door frames, door checks, windows, plate glass), all plumbing and sewage
facilities within and exclusively serving the Premises (including free flow up
to the main sewer line), fixtures, electrical systems (exclusively serving the
Premises, whether or not located in the Premises), and fire sprinkler systems.
Any glass broken during the Term shall promptly be replaced by Tenant with glass
of the same quality, size and kind.
(b)Landlord shall maintain, repair and replace the HVAC system serving the
Premises ("HVAC") and, during the Term, Tenant shall reimburse Landlord, within
thirty (30) days following Landlord written request and an invoice providing
reasonable detail of cost incurred, as Additional Rent, for Landlord's costs for
(i) a preventative maintenance contract covering the HVAC (which may be a part
of a larger maintenance contract covering other tenants’ HVAC systems, in which
case Tenant shall be responsible only for Tenant’s equitable share of the cost
of such contract), which contract shall be subject to (i.e. not duplicative of)
the manufacturer’s standard warranty for the HVAC, and (ii) any repair or
replacement of the HVAC.


2.Condition on Termination. Upon the expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord in the same condition as
on the Commencement Date (with all tenant improvements existing as of the
Commencement Date), subject to ordinary wear and tear, damage due to casualty,
loss or alteration due to casualty, and any alterations to the Premises made by
Landlord pursuant to its rights under Section 2.2 above, or alterations made as
part of Tenant’s Work, as required to comply with applicable laws or otherwise
not required to be removed by Landlord in accordance with Section 7.6 below,
“warehouse clean” and free of debris. Any damage or deterioration of the
Premises shall not be deemed ordinary wear and tear if the same could have been
prevented by good maintenance practices. Upon such expiration or termination,
Tenant shall, at its sole cost and expense, remove from the Premises all debris
and rubbish, all of Tenant’s Property (as defined in Section 8.2), any
Alterations or Improvements required to be removed pursuant to Section 7.6(c)
and any cabling installed by or at the request of Tenant and/or any security
systems installed by or at the request of Tenant. Tenant's machinery and
equipment (other than Utility Installations, as defined in Section 7.6(a)),
unless affixed to the Premises so that it cannot be removed without material
damage to the Premises or the Building, shall remain the property of Tenant and
shall be removed by Tenant; provided, however, the parties acknowledge and agree
that the following items, though affixed to the Premises, shall remain Tenant’s
property: any video screens mounted to walls in the Premises, the NuBoom
fixtures in the Medical Education Lab portion of the Premises, the hydraulic
benches in the Mechanical Test Lab portion of the Premises and the air
compressors used by Tenant’s Advanced Manufacturing Group. Tenant shall repair
any damage to the Premises, Building and/or Project occasioned by such removal.
If Tenant fails to complete such removal and/or repair, Landlord may do so and
Tenant shall reimburse Landlord for all costs




--------------------------------------------------------------------------------

Exhibit 10.24







incurred therefor. Tenant’s obligations pursuant to the immediately preceding
sentence shall survive the expiration or earlier termination of this Lease.


3.Landlord's Rights. If Tenant fails to perform Tenant's obligations under
Section 7.1 or 7.2, then the provisions of Section 15.3(c) shall apply.


4.Landlord's Obligations. Except for Landlord’s obligation to construct any
Landlord's Work, Landlord’s obligations with respect to the HVAC system and as
set forth in Sections 12 and 13 of this Lease, the parties intend that Landlord
shall have no obligation whatsoever to repair and maintain the non-structural
portions of the Premises or any Alterations or equipment therein, including
without limitation, any improvements installed as part of any Landlord’s Work.
Notwithstanding the foregoing, Landlord shall keep in good condition and repair
the foundations, exterior walls, structural condition of interior bearing walls,
and roof of the Building (and keep all of the foregoing watertight at all times)
and other buildings in the Project, as well as operate, maintain and repair all
Common Areas of the Project in a first class manner comparable to other Class A
industrial/office projects in the Carlsbad market, and all costs and expenses
incurred by Landlord in connection therewith shall be included within Operating
Expenses, subject to the exclusions set forth in Section 4.2(e)(i) above.
Landlord shall have no obligation to make repairs under this Section until a
reasonable time after receipt of written notice from Tenant of the need for such
repairs.


5.Waiver; Self Help. Subject to Tenant’s self help rights expressly provided in
this Section 7.5, Tenant expressly waives all rights to make repairs at the
expense of Landlord or deduct any amounts from rent as provided in any statute
or law in effect during the Term of this Lease, including its rights under the
provisions of §1941 and §1942 of the Civil Code of the State of California.
Notwithstanding any provision in this Lease to the contrary, if Landlord shall
fail to commence any repair obligations required under Section 7.4 above within
thirty (30) days following Tenant’s written request for such repairs and
thereafter complete such repairs with commercially reasonable due diligence,
then Tenant may elect to make such repairs by complying with the following
provisions of this 7.5. Before making any such repair, and following the
expiration of the applicable period set forth above, Tenant shall deliver to
Landlord a notice for the need for such repair (“Self Help Notice”), which
notice shall specifically advise Landlord that Tenant intends to exercise its
self-help rights hereunder. Should Landlord fail, within five (5) business days
following receipt of the Self-Help Notice (or within two (2) business days
following written notice in the event of necessary emergency repairs), to
commence the necessary repair (or to make other reasonable arrangements), then
Tenant shall have the right to make such repair on behalf of Landlord so long as
such repair is performed in strict compliance with all applicable Laws and
restrictions of record and the total cost of such repair does not exceed an
amount equal to two (2) months of Tenant’s then-current Base Rent. Any sums
expended by Tenant pursuant to the provisions of this Paragraph 7.5 without
Landlord’s express written prior consent shall be at Tenant’s risk. Landlord
agrees that Tenant will have access to areas of the Building outside the
Premises to the extent necessary to perform the work contemplated by this
Section 7.5. In the event Tenant properly takes such action in accordance with
this Section 7.5, Tenant may utilize the services of any qualified contractor
which normally and regularly performs similar work in comparable buildings in
the area of the Project. Tenant shall provide Landlord with a reasonably
detailed invoice together with reasonable supporting evidence of the costs
reasonably and actually incurred in performing such repairs. Landlord shall
either reimburse Tenant for the reasonable costs of such repairs plus a fifteen
percent (15%) administration fee within thirty (30) days following receipt of
Tenant’s invoice for such costs or deliver a written objection stating with
specificity the reasons Landlord disputes Tenant’s actions or the costs
incurred. If Landlord delivers to Tenant, within such thirty (30) day period, a
written objection to the payment of such invoice, setting forth Landlord’s
reasons for its claim that such action did not have to be taken by Landlord
pursuant to the terms of this Lease or that the charges are excessive (in which
case Landlord shall pay the amount it contends would not have been excessive if
the only objection is to the costs incurred), then Tenant shall not be entitled
to offset any amount from rent, but as Tenant’s sole remedy, the dispute shall
be resolved by arbitration in accordance with Section 21.26 of this Lease.
Tenant shall be responsible for obtaining any necessary governmental permits
before commencing the repair work. Tenant shall be liable for any damage, loss
or injury resulting from said work.






--------------------------------------------------------------------------------

Exhibit 10.24







6.Alterations and Additions.
(a)Except as provided in Section 7.6(d) below, Tenant shall not make any
alterations, improvements, additions, or Utility Installations in, to or about
the Premises (collectively, “Alterations”), without Landlord's prior written
consent, which shall not be unreasonably withheld, conditioned or delayed
(except with respect to Alterations to the exterior or structural portions of
the Building, in which case Landlord may withhold consent in its sole
discretion). Such consent shall be requested by Tenant at least thirty (30) days
prior to Tenant’s commencement of any Alterations. As used in this Section, the
term "Utility Installations" shall mean air lines, power panels, electrical
distribution systems, lighting fixtures, air conditioning, plumbing and fencing.
With the exception of Pre-Approved Alterations (as defined in Section 7.6(d)
below), should Tenant make any Alterations without the prior consent of
Landlord, Landlord may, at any time during the Term, require that Tenant remove
any or all of the same.
Tenant shall obtain Landlord’s approval of all plans and specifications,
contractors and subcontractors prior to the commencement of Tenant’s
construction of the Alterations; provided, however, a contractor of Landlord’s
selection shall perform all work affecting the Building’s roof, the Systems and
Equipment or the HVAC at Tenant’s cost. Landlord’s approval of the plans and
specifications for the Alterations shall create no responsibility or liability
on the part of Landlord for their completeness, design sufficiency, or
compliance with all Laws. Tenant shall construct all Alterations in conformance
with all applicable Laws, pursuant to a valid building permit (if applicable),
in conformance with Landlord’s construction rules and regulations and in a
diligent, good and workmanlike manner. Upon completion of any Alterations,
Tenant shall cause a Notice of Completion to be recorded in the San Diego County
Recorder’s Office in accordance with §3093 of the California Civil Code or any
successor statute, and Tenant shall deliver a reproducible copy of the “as
built” drawings of the Alterations to Landlord.
(i)Tenant shall cause all architects and contractors engaged by Tenant in
connection with any Alterations to agree, in their contract with Tenant, to
carry (a) worker's compensation insurance covering all of their respective
employees, and (b) commercial general liability insurance, all with limits, in
form and with companies as are required to be carried by Tenant as set forth in
Section 10.1 of this Lease, including naming Landlord as an additional insured.
Additionally, Tenant (or its contractor) shall carry "Builder's All Risk"
insurance in an amount reasonably approved by Landlord covering the construction
of the Alterations, and such other insurance as Landlord may reasonably require.
Tenant shall also require any architects and engineers to agree, in their
contract with Tenant, to carry professional liability insurance or errors and
omissions insurance (as applicable), which insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord. Certificates for all insurance required pursuant to this
Section 7.6(a)(i) shall be delivered to Landlord before commencement of
construction of the Alterations and before any equipment or materials are moved
onto the Premises or Project. In addition, Landlord may require Tenant to obtain
a lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of the
Alterations and naming Landlord as a co-obligee; provided, however, Landlord
acknowledges and agrees that a lien and completion bond or alternative security
shall not be required in connection with the Improvements constructed pursuant
to Exhibit B.
(b) Tenant covenants and agrees not to suffer or permit any lien of mechanics or
materialmen to be placed against the Project, the Building or the Premises. If
any such lien is filed, Tenant shall immediately satisfy and release such lien
of record. Notwithstanding anything to the contrary set forth in this Lease, if
such lien is not satisfied and released of record within ten (10) days after the
date notice of such lien is delivered by Landlord to Tenant, Landlord, at its
sole option, may immediately take all action necessary to satisfy and release
such lien, without any duty to investigate the validity thereof, and all sums,
costs and expenses, including reasonable attorneys’ fees and costs, incurred by
Landlord in connection with such lien shall be immediately be due and payable by
Tenant as Additional Rent. Notwithstanding the foregoing, Tenant shall have the
right to contest any such lien claim diligently and in good faith, and during
such contest shall not be obligated to pay such lien claim, provided that Tenant
is not in Default under this Lease and provided, Tenant, at its sole cost and
expense and in compliance with all applicable Laws, transfers the lien from the
Project, the Building or the Premises to a bond, thereby freeing the Project,
the Building or the Premises from any claim of lien.




--------------------------------------------------------------------------------

Exhibit 10.24







(c)All Alterations shall be at the sole cost of Tenant and shall remain upon and
be surrendered with the Premises at the expiration of the Lease term; however,
Landlord may require at the time of giving its consent to any Alterations
requested by Tenant that Tenant remove, prior to the expiration of the Term, any
or all of such requested Alterations (provided that Tenant shall not be required
to remove any of the Improvements constructed pursuant to Exhibit B of this
Lease), and following such removal Tenant shall repair any damage to the
Premises or the Common Areas caused by such removal.
(d)Notwithstanding anything to the contrary contained herein, Tenant may make
changes to the Premises (the "Pre-Approved Alterations") without Landlord's
consent, provided that the aggregate cost of any such Pre-Approved Alterations
does not exceed (i) Twenty-Five Thousand and No/100 Dollars ($25,000.00) per
work of alteration, or (ii) Seventy-Five Thousand and No/100 Dollars
($75,000.00) in the aggregate in any twelve (12) month period, and further
provided that such Pre-Approved Alterations do not (i) require any structural or
other substantial modifications to the Premises, (ii) require any changes to,
nor adversely affect, the systems and equipment of the Building, and (iii)
affect the exterior appearance of the Building. Tenant shall give Landlord at
least ten (10) business days prior notice of such Pre-Approved Alterations,
which notice shall be accompanied by reasonably adequate evidence that such
changes meet the criteria contained in this Section 7.6(d). Unless Tenant
requests Landlord’s determination of whether such Pre-Approved Alterations be
removed upon Tenant’s surrender of the Premises at the time such alterations are
made, and Landlord waives the requirement for their removal at the time such
request is made, such Pre-Approved Alterations shall be removed as part of
Tenant’s surrender obligations.


8.
TAXES.



1.Real Property Taxes. Landlord shall pay all Real Property Taxes prior to
delinquency. If the Premises are separately assessed, or included within an
assessor's parcel that does not encompass the entire Project, Landlord shall
adjust Tenant's Share of Operating Expenses as it relates to Real Property Taxes
only, based upon the RSF of the Premises and the total RSF of the portion of the
Project that is the subject of such parcel. Tenant may, upon the receipt of
prior written approval of Landlord, such approval not to be unreasonably
withheld, contest any Real Estate Taxes against the Project and attempt to
obtain a reduction in the assessed valuation of the Project for the purpose of
reducing any such tax assessment. In the event Landlord approves, and upon the
request of Tenant, but without expense or liability to Landlord, Landlord shall
cooperate with Tenant and execute any document which may be reasonably necessary
and proper for any proceeding. If a tax reduction is obtained, there shall be a
subsequent reduction in Real Property Taxes as set forth in Section 4.2(e)(ii)
above. In the event Landlord desires to contest any Real Property Taxes, Tenant
agrees to cooperate with Landlord and execute any document which may be
reasonably necessary and proper for any proceeding, at no cost to Tenant. Tenant
shall not be liable for increases in Real Property Taxes attributable to
additional improvements to expand the rentable area of the Project.


2.Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises (“Tenant’s
Property”). When possible, Tenant shall cause Tenant’s Property to be assessed
and billed separately from the real property of Landlord. If any of Tenant's
Property shall be assessed with Landlord's real property, Tenant shall pay to
Landlord the taxes attributable to Tenant’s Property within ten (10) days after
receipt of Landlord’s invoice therefor.


9.
UTILITIES. Tenant shall be solely responsible for, and shall arrange for, any
costs associated with Tenant's required upgrades to the existing utilities
systems of the Premises and Tenant shall promptly pay all charges for any
utility used upon or furnished to the Premises. However, if any of such
utilities are not separately metered from Common Area utilities and the Premises
is submetered or jointly metered, then Tenant shall pay, within ten (10) days of
Tenant’s receipt of Landlord’s invoice therefor, the amount reasonably
determined by Landlord to be Tenant's equitable share of the monthly charge for
any such utilities (which shall take into account any disproportionately heavy
use of any such utilities). Additionally, if Tenant is a disproportionately
heavy user of trash disposal services (as reasonably determined by Landlord),
Landlord shall have the right to charge Tenant for additional trash disposal
services and/or to require that Tenant contract directly for additional trash
disposal services





--------------------------------------------------------------------------------

Exhibit 10.24







at Tenant’s sole cost and expense. Tenant agrees that Landlord shall not be
liable for any damages incurred by Tenant, by abatement of Rent (except as
provided below) or otherwise, for failure to furnish or delay in furnishing any
utility or service, or for any diminution in the quality or quantity thereof;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying rent or performing any of its obligations under this
Lease.


An "Abatement Event" shall be defined as an event that prevents Tenant from or
occupying using the Premises, or any portion thereof, as a result of any failure
to provide, an interruption in, or a diminution in the quality or quantity of,
utilities, access or services to the Premises, where (i) Tenant does not
actually use the Premises or such portion thereof, and (ii) such event is caused
by or arises out of (A) the negligence or willful misconduct of Landlord, its
agents, employees or contractors, or (B) Landlord's exercise of its rights, or
the performance of its obligations, under this Lease. Tenant shall give Landlord
notice ("Abatement Notice") of any such Abatement Event, and if such Abatement
Event continues beyond the "Eligibility Period" (as that term is defined below),
then the Base Rent shall be abated entirely or reduced, as the case may be,
after expiration of the Eligibility Period for such time that Tenant continues
to be so prevented from using, and does not use, the Premises or a portion
thereof, in the proportion that the rsf of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total rsf of the
Premises; provided, however, in the event that Tenant is prevented from using,
and does not use, a portion of the Premises for a period of time in excess of
the Eligibility Period and the remaining portion of the Premises is (in Tenant's
reasonable determination) not sufficient to allow Tenant to effectively conduct
its business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Base Rent for the entire Premises shall be abated entirely for such
time as Tenant continues to be so prevented from using, and does not use, the
Premises. If, however, Tenant reoccupies any portion of the Premises during such
period, the Base Rent allocable to such reoccupied portion, based on the
proportion that the rsf of such reoccupied portion of the Premises bears to the
total rsf of the Premises, shall be payable by Tenant from the date Tenant
reoccupies such portion of the Premises. Notwithstanding anything to the
contrary contained herein, if Landlord is diligently pursuing the restoration of
such utilities or services and Landlord provides substitute services reasonably
suitable for Tenant's purposes as reasonably determined by Tenant, for example
bringing in portable air conditioning or heating equipment, then there shall be
no abatement of Base Rent. The term "Eligibility Period" shall mean a period of
three (3) consecutive business days after Landlord's receipt of the applicable
Abatement Notice. Such right to abate Base Rent shall be Tenant's sole remedy
for an Abatement Event. This paragraph shall not apply in case of damage to, or
destruction of, the Premises or the Building, or any eminent domain proceedings
which shall be governed by separate provisions of this Lease.
10.
INSURANCE.



1.Liability Insurance-Tenant. Prior to the earlier of the Commencement Date or
Tenant's occupancy of the Premises (the "Insurance Start Date"), Tenant, at
Tenant's expense, shall obtain and keep in force during the Term, commercial
general liability insurance applying to the use and occupancy of the Premises
(including Tenant’s repair and maintenance obligations hereunder) and the
business operated by Tenant on the Premises. Such insurance shall (a) be with an
insurance company authorized to do business in the State of California, having a
minimum rating of A:X in Best's Insurance Guide (an "Acceptable Insurance
Company"); (b) include broad form contractual liability coverage; (c) have a
minimum of at least $1,000,000 for any one occurrence and $2,000,000 aggregate;
(d) be written on an occurrence form to apply to all bodily injury, property
damage, personal injury and other covered loss occurring during the policy term;
(e) contain a severability of interests provision or endorsement without a
cross-suit exclusion; (f) be endorsed to (i) name Landlord as additional
insured, and (ii) provide that coverage is primary and non-contributing with any
insurance carried by Landlord; (g) be endorsed to delete any liquor liability
exclusion if Tenant will use or keep liquor on the Premises; and (h) be endorsed
to provide that it shall not be canceled without thirty (30) days (ten (10) days
for nonpayment) prior written notice to Landlord.


In addition, Tenant shall maintain automobile liability insurance with limits of
not less than $1,000,000 per occurrence for any owned, non-owned or hired
automobile exposures of Tenant, if applicable.




--------------------------------------------------------------------------------

Exhibit 10.24







Such insurance may be furnished by Tenant under a blanket policy, provided that
such blanket policy references the Premises and contains a "per location"
endorsement that guarantees that a minimum limit equal to the insurance amounts
required by this Lease will be available specifically for the Premises.
Deductible amounts under Tenant's insurance policies shall be and remain the
obligation of the Tenant, and Tenant agrees to use commercially reasonable
efforts to ensure that no policy of insurance under this Section 10.1 shall
provide for a deductible in excess of Ten Thousand Dollars ($10,000). The policy
limits herein specified shall be increased from time to time upon written demand
from Landlord, if circumstances reasonably justify such increases. Tenant shall
furnish Landlord with a certificate of such insurance and required endorsements
in a form reasonably acceptable to Landlord prior to the Insurance Start Date
and not less than thirty (30) days before the expiration of the term of such
coverage and, whenever requested, shall satisfy Landlord that such policy is in
full force and effect.
2.Liability Insurance-Landlord. Landlord shall maintain during the Term
commercial general liability insurance, insuring against liability for injury to
or death of persons and loss of or damage to property occurring in or on the
Common Areas, the cost of which shall be included in Operating Expenses.
Landlord's liability insurance shall be in amount of not less than $2,000,000
combined single limit per occurrence for bodily and personal injury and property
damage.


3.Property Insurance-Landlord.
(a)As a cost to be included in Operating Expenses, Landlord shall maintain
during the Term a standard policy or policies insuring against "all risk" perils
(also known as "special perils") covering the Building and the Project, which
insurance shall include (i) at Landlord's sole option, coverage for flood or
earthquake or both (provided, however, any costs associated with earthquake
insurance shall not be included in Operating Expenses); (ii) rental income
insurance equal to Base Rent and Operating Expenses for up to one year, and
(iii) at Landlord's option, such other insurance as Landlord deems advisable.
(b)Tenant shall not do or permit to be done anything which shall invalidate
Landlord's insurance policies referred to in this Section 10. Additionally,
Tenant shall pay for any increase in the property insurance of the Building or
Project if the increase is caused by Tenant's acts, omissions, use or occupancy
of the Premises within thirty (30) days after Landlord's demand therefor.


4.Property Insurance-Tenant. Prior to the Insurance Start Date, Tenant, at
Tenant's expense, shall obtain and keep in force during the Term from an
Acceptable Insurance Company, (i) a standard policy insuring against "all risk"
perils (also known as "special perils"), covering all exterior glass, whether
plate or otherwise, and all interior glass, stock in trade, merchandise, trade
fixtures, equipment and other personal property located in the Premises and used
by Tenant in connection with its business, (ii) business interruption, loss of
income and extra expense insurance in such amounts as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent tenants or attributable to prevention of access to the
Premises or to the Building as a result of such perils, and (iii) worker's
compensation insurance providing statutory benefits to Tenant's employees, with
a waiver of subrogation in favor of Landlord, and employer's liability insurance
with limits of not less than $1,000,000. Tenant shall furnish Landlord with a
certificate evidencing such coverage in a form reasonably acceptable to Landlord
prior to the Insurance Start Date and not less than thirty (30) days before the
expiration of the term of such coverage and, whenever requested, shall satisfy
Landlord that such policies are in full force and effect.


5.Additional Insurance Obligations. Tenant shall obtain and keep in force during
the Term, at Tenant's expense, such other reasonable types of insurance coverage
and in such reasonable amounts as may be requested by Landlord, provided such
other types of insurance are also being required by the majority of
institutional landlords of buildings similar to the Building in the Carlsbad
area. Tenant shall have no right to self-insure for any of the insurance
required under this Section 10 without Landlord’s consent, which may be withheld
in Landlord’s sole discretion.


6.Waiver of Subrogation. Landlord and Tenant each hereby waive any and all
rights of recovery against the other party for any loss or damage arising from
any event that (i) would be insured against under the terms of




--------------------------------------------------------------------------------

Exhibit 10.24







the "all risk" and/or the business interruption, loss of income and extra
expenses/rental interruption insurance policy(ies) required to be carried by
such party hereunder; or (ii) is insured against under the terms of any such
insurance actually carried by such party, regardless of whether the same is
required hereunder, provided that such waiver shall apply only to the extent of
any recovery by the injured party under such insurance (or to the extent of any
recovery that the injured party would have received had they carried the "all
risk" and/or the business interruption, loss of income and extra expenses/rental
interruption insurance policy(ies) required to be carried hereunder). Each party
hereto, on behalf of its respective insurance companies hereby waives, up to and
only to the extent of any recovery under any such insurance policies, any right
of subrogation that one may have against the other. Each party hereto shall
cause its respective insurance policies to contain endorsements evidencing such
waivers of subrogation. The provisions of this Section shall not apply in those
instances in which a waiver of subrogation is not obtainable in the current
industry insurance market.


11.
WAIVER AND INDEMNITY.



1.Waiver and Exemption of Landlord From Liability. Tenant hereby agrees that
except for damage or injury resulting from Landlord's sole active negligence or
willful misconduct (subject to the provisions of Section 10.6 above), Landlord
and Landlord’s Representatives (as defined in Section 11.2 below) shall not be
liable for any damage to property or injury to persons in, on or about the
Premises, the Building or the Project, regardless of whether such damage or
injury is caused by or results from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
or from any other cause, and regardless of whether the cause of such damage or
injury or the means of repairing the same is inaccessible to Tenant. Landlord
shall not be liable for any damages arising from any act or neglect of any other
tenant, occupant or use of the Project or from the failure of Landlord to
enforce the provisions of any other lease in the Project. Except for damage or
injury resulting from Landlord's sole active negligence or willful misconduct
(subject to the provisions of Section 10.6 above), Tenant, as a material part of
the consideration to Landlord, hereby assumes all risk of damage to property or
injury to persons, in, upon or about the Premises, the Building or the Project
arising from any cause, and Tenant hereby waives all claims in respect thereof
against Landlord.


2.Tenant's Indemnity. Except to the extent caused by Landlord’s or Landlord’s
Representative’s negligence or willful misconduct or except as covered by the
waivers in Section 10.6, Tenant shall indemnify, protect, defend, and hold
Landlord and Landlord's officers, directors, shareholders, members, partners,
employees, agents and contractors (collectively, "Landlord’s Representatives")
harmless from and against any and all claims, actions, demands, proceedings,
losses, damages, costs of any kind or character (including reasonable attorneys'
fees and court costs), expenses, liabilities, judgments, fines, penalties, or
interest (collectively, "Losses"), arising from or out of (i) any occurrence in
the Premises, (ii) Tenant's or Tenant’s Representatives’ (as defined in Section
11.3 below) use of the Premises, the conduct of Tenant's business or any
activity, work or things done, permitted or suffered by Tenant in or about the
Premises, Building or Project, (iii) any Default in the performance of any
obligation on Tenant's part to be performed under the terms of this Lease, or
(iv) any other act or omission of Tenant, or any of Tenant’s Representatives,
including Tenant’s failure to comply with applicable Laws (including stormwater
regulations). Tenant shall defend any such action or proceeding brought against
Landlord and/or any of Landlord's Representatives against any such Losses, upon
notice from Landlord and at Tenant's expense, with counsel reasonably
satisfactory to Landlord and Landlord shall cooperate with Tenant in such
defense. The provisions of this Section 11.2 shall survive the expiration or
earlier termination of this Lease.


3.Landlord's Indemnity. Except for injury or damage (i) of a type that is
covered by the waivers described in Section 10.6, or (ii) arising from the
negligence or willful misconduct of Tenant or any of Tenant’s officers,
directors, shareholders, members, partners, employees, agents, contractors,
subtenants and invitees (collectively, "Tenant’s Representatives"), Landlord
shall defend, indemnify and hold Tenant and Tenant's Representatives harmless
from and against any and all Losses arising in any way from (a) the sole active
negligence or willful misconduct of Landlord; or (b) any Default in the
performance of any obligation on Landlord's part to be performed under this
Lease. Landlord shall defend any such action or proceeding brought




--------------------------------------------------------------------------------

Exhibit 10.24







against Tenant or Tenant’s Representatives against any such Losses upon notice
from Tenant at Landlord's expense with counsel reasonably satisfactory to Tenant
and Tenant shall cooperate with Landlord in such defense. The provisions of this
Section 11.3 shall survive the expiration or earlier termination of this Lease.


12.
DAMAGE AND DESTRUCTION.



1.Repair of Damage by Landlord. If the Premises, Building and/or the Common
Areas shall be materially damaged by fire or other casualty, Landlord shall
promptly and diligently, subject to reasonable delays for insurance adjustment
or other matters beyond Landlord's reasonable control, and subject to all other
terms of this Section 12, restore the Premises, Building and/or such Common
Areas to substantially the same condition as existed prior to the damage, except
for (i) modifications required by Law, any Mortgagee (as defined in Section
17.1), or the lessor of a ground or underlying lease, or (ii) any other
modifications to the Common Areas deemed desirable by Landlord. In the event any
damage (including, but not limited to, by fire or other casualty) to the
Premises, Building and/or Common Area occurs as a result of the acts or
omissions of Tenant and/or Tenant’s Representatives, Tenant shall reimburse
Landlord, promptly on demand, for the cost incurred by Landlord in repairing the
damage and the provisions of Section 10.6 shall not apply to such reimbursement
obligation.


2.Landlord's Option to Terminate. Notwithstanding the terms of Section 12.1 of
this Lease, Landlord may elect not to restore the Premises, Building and/or
Common Areas and instead terminate this Lease if one or more of the following
conditions is present: (i) repairs cannot reasonably be completed within two
hundred ten (210) days after the date of such damage (when such repairs are made
without the payment of overtime or other premiums); (ii) any Mortgagee or ground
or underlying lessor with respect to the Project shall require that the
insurance proceeds or any portion thereof be used to retire the Mortgage debt,
or shall terminate the ground or underlying lease, as the case may be; (iii)
such damage is not fully covered, except for deductible amounts, by Landlord's
insurance policies; or (iv) such damage occurs during the last twelve (12)
months of the Lease Term. Landlord shall notify Tenant in writing of any such
termination within sixty (60) days after the date of the casualty, which
termination shall be effective sixty (60) days after the date of such notice.


3.Abatement of Rent. In the event Landlord restores the Premises pursuant to the
provisions of this Section 12, the Base Rent and Tenant's Share of Operating
Expenses payable hereunder from the date of such damage and continuing until
such restoration is complete shall be abated in proportion to the degree to
which Tenant's normal and customary use of the Premises is impaired; however, if
the damage is the result of the acts or omissions of Tenant and/or Tenant’s
Representatives, then Tenant shall not be entitled to such abatement. Except for
abatement of rent, if any, Tenant shall have no claim against Landlord for any
damage suffered by reason of any such damage, destruction, repair or restoration
(except to the extent caused by Landlord’s sole active negligence or willful
misconduct, but subject to the provisions of Section 10.6 above).


4.Tenant’s Termination Option. Within sixty (60) days after the date of damage,
Landlord shall notify Tenant (“Damage Repair Estimate”) of Landlord’s estimated
assessment of the period of time in which such damage can be repaired, which
assessment shall be based upon the opinion of a contractor reasonably selected
by Landlord and experienced in comparable repairs of comparable buildings. If
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided in this Section 12, and (A) the Damage Repair
Estimate indicates that repairs cannot be completed within one hundred eighty
(180) days after being commenced, or (B) the damage occurs during the last
twelve (12) months of the Term, Tenant may elect, not later than thirty (30)
days after Tenant’s receipt of the Damage Repair Estimate, to terminate this
Lease by written notice to Landlord effective as of the date Landlord receives
such notice.


Furthermore, if neither Landlord nor Tenant have terminated this Lease, and the
repairs are not actually completed as of the later to occur of (i) the last day
of such one hundred eighty (180) day period, or (ii) the last day of the time
period specified for the completion of such repairs in the Damage Repair
Estimate, Tenant shall have the right to terminate this Lease within five (5)
business days of the end of such period and thereafter during the first five (5)
business days of each calendar month following the end of such period until such
time




--------------------------------------------------------------------------------

Exhibit 10.24







as the repairs are complete, by notice to Landlord (the “Damage Termination
Notice”), effective as of a date set forth in the Damage Termination Notice (the
“Damage Termination Date”), which Damage Termination Date shall not be less than
five (5) business days following the end of such period or each such month, as
the case may be. Notwithstanding the foregoing, if Tenant delivers a Damage
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Damage Termination Date for a period ending thirty (30)
days after the Damage Termination Date set forth in the Damage Termination
Notice by delivering to Tenant, within five (5) business days of Landlord’s
receipt of the Damage Termination Notice, a certificate of Landlord’s contractor
responsible for the repair of the damage certifying that it is such contractor’s
good faith judgment that the repairs shall be substantially completed within
thirty (30) days after the Damage Termination Date. If repairs shall be
substantially completed prior to the expiration of such thirty (30) day period,
then the Damage Termination Notice shall be of no force or effect, but if the
repairs shall not be substantially completed within such thirty (30) day period,
then this Lease shall terminate upon the expiration of such thirty (30) day
period.


5.Waiver. The provisions of this Section 12, constitute an express agreement
between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, the Building and/or the Common
Areas, and any statute, regulation or case law of the State of California,
including without limitation, §§1932(2) and 1933(4) of the California Civil
Code, with respect to termination rights arising from damage or destruction
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building and/or the Common Areas.


13.
CONDEMNATION.

 
1.Taking. If the whole or any part of the Premises, Building or Project shall be
taken by the power of eminent domain or by a sale in lieu thereof (collectively,
"taking" or "taken" as the case may be), Landlord shall have the option to
terminate this Lease upon ninety (90) days’ written notice, provided such notice
is given no later than one hundred eighty (180) days after the date of such
taking. If more than twenty-five percent (25%) of the RSF of the Premises is
taken, or if access to the Premises is substantially impaired or if the parking
ratio at the Project is materially reduced, Tenant shall have the option to
terminate this Lease upon ninety (90) days’ notice, provided such notice is
given no later than one hundred eighty (180) days after the date of such taking.
Landlord shall be entitled to receive the entire award or payment in connection
with such taking. Without limiting the foregoing, so long as such award does not
diminish the award available to Landlord or its Mortgagee, and such award is
payable separately to Tenant, Tenant shall have the right to any award which
compensates Tenant for (i) Tenant's personal property, tenant fixtures or tenant
improvements so taken, (ii) Tenant's status as a "displaced person" pursuant to
California Government Code §7262, including without limitation, any moving costs
or relocation benefits, or (iii) any loss of goodwill as the owner of a business
pursuant to California Code of Civil Procedure and §1265.510. If any part of the
Premises shall be taken, and this Lease is not terminated, then Base Rent and
any other amount due hereunder based upon the RSF of the Premises, the Building
or the Project shall be proportionately reduced, effective as of the date of
such taking.


2.Waiver. This Section 13 is in lieu of, and Tenant hereby expressly waives any
rights it may have under, any statute governing the condemnation of the
Premises, including §1932 and §1933 of the California Civil Code, §1265.130 of
the California Code of Civil Procedure, and/or any successor laws.


14.
ASSIGNMENT AND SUBLETTING.



1.Landlord's Consent Required. Except for a Permitted Transfer (as defined
below), Tenant shall not voluntarily or by operation of law assign, transfer,
mortgage, sublet, or otherwise transfer or encumber all or any part of Tenant's
interest in this Lease or in the Premises, without Landlord's prior written
consent, which shall not be unreasonably withheld. Any attempted assignment,
transfer, mortgage, encumbrance or sublease without such consent shall be void,
and shall constitute a Default under this Lease without the need for notice to
Tenant. A change of more than 25% of the ownership of Tenant (unless Tenant is a
publicly traded corporation)




--------------------------------------------------------------------------------

Exhibit 10.24







shall be deemed an assignment for purposes of this provision. None of the
foregoing shall be interpreted to preclude Tenant permitting the use or
occupancy of the Premises by representatives or employees of any entity which is
then performing services related to Tenant’s business as long as the use or
occupancy of the Premises by such representatives or employees is not otherwise
a subterfuge to avoid Tenant's assignment and subletting obligations under this
Section 14, including, but not limited to vendors providing outsourced services,
such as warehouse management services on or at the Premises.


2.Procedure. If Tenant desires Landlord’s consent to an assignment of this Lease
or a sublet of all or any portion of the Premises (other than pursuant to a
Permitted Transfer), Tenant shall notify Landlord in writing (the “Transfer
Notice”), which notice shall include (i) the name of the proposed sublessee or
assignee, (ii) the nature of the business of the proposed sublessee or assignee,
(iii) a copy of the proposed sublease or assignment, including all terms and
conditions thereof, (iv) Landlord's lease application form, completed by the
proposed assignee or sublessee, including an Environmental Questionnaire in the
form of Exhibit E or Landlord’s then standard form, (v) financial statements for
the proposed assignee or sublessee, which shall include, at a minimum, prior
year and year to date (current to within six months) balance sheets, income and
expense statements and sources and uses of cash statements, and (vi) such other
financial information regarding such sublessee or assignee as Landlord shall
reasonably request. Concurrent with the Transfer Notice, Tenant shall also
submit an application fee of $500.00 for reviewing and processing the requested
transfer (the “Review Fee”). Within fifteen (15) days after receipt of the
Review Fee and Transfer Notice with all of the foregoing information, Landlord
shall respond by granting or refusing its consent to the proposed assignment or
sublease. Landlord shall grant or deny consent to any proposed assignment or
sublease within fifteen (15) days of receipt of all of the items set forth in
this Section 14.2 above. Landlord’s failure to respond within such fifteen (15)
day period shall be deemed Landlord's consent hereunder.


3.General Provisions Applicable to Both Assignment and Subletting.
(a)No sublessee or assignee shall further assign or sublet all or any part of
the Premises without Landlord's prior written consent.
(b)The consent by Landlord to any assignment or sublease shall not constitute a
consent to any subsequent assignment or sublease by Tenant or to any assignment
or sublease by the sublessee or assignee.
(c)If Tenant subleases the Premises or any part thereof or assigns this Lease,
fifty percent (50%) of all amounts paid by the sublessee or assignee (including
any amounts paid to Tenant as consideration in connection with such sublease or
assignment) which are in excess of (i) the amount of Base Rent and Additional
Rent then payable by Tenant under this Lease, plus (ii) any reasonable costs
actually incurred by Tenant to sublease the Premises or assign this Lease,
including without limitation any reasonable brokerage commissions, attorneys'
fees, tenant improvement allowances and moving costs actually paid by Tenant in
connection with such assignment or subletting shall be the property of and shall
be paid to Landlord. Tenant shall not be required to share any compensation
received from the assignee or sublessee attributable solely the value of
personal property or improvements owned by Tenant provided such value assigned
is consistent with the fair market value for such items. The parties acknowledge
that the provisions of this Section 14.3(c) are a material inducement for
Landlord's execution of this Lease and Tenant hereby represents and warrants
that its sole purpose for entering into this Lease is to obtain possession of
the Premises and not to generate revenues from the subleasing of any portion of
the Premises or the assigning of this Lease.
(d)Each and every consent required of Tenant under a sublease or assignment
shall also require the consent of Landlord.


4.Attorneys' Fees. If Tenant shall request the consent of Landlord to any
assignment or sublease, then, in addition to the Review Fee, Tenant shall pay
Landlord's reasonable attorneys' fees incurred in connection therewith, such
attorneys' fees not to exceed $500.00 for each such request.


5.Continuing Liability of Tenant. No transfer permitted by this Section shall
release Tenant from Tenant's primary liability to pay the rent and to perform
all other obligations of Tenant under this Lease, except to the




--------------------------------------------------------------------------------

Exhibit 10.24







extent that Landlord exercises its recapture right as set forth above and
terminates the Lease with respect to all or a portion of the Premises.
Landlord's acceptance of rent from any other person is not a waiver of any
provision of this Section.


6.Default by Assignee. If Tenant's assignee Defaults under this Lease, Landlord
may proceed directly against Tenant without pursuing remedies against the
assignee. Landlord may consent to subsequent modifications of this Lease without
notifying Tenant or obtaining its consent and the same shall not relieve Tenant
of its liability under this Lease.


7.Effect of Termination. In the event of Tenant's surrender of this Lease or the
termination of this Lease in any other manner, Landlord may, at its option,
either terminate any or all subtenancies or succeed to the interest of Tenant as
sublessor thereunder. No merger shall result from Tenant's sublease of the
Premises under this Section, Tenant's surrender of this Lease or the termination
of this Lease in any other manner.


8.Permitted Transfers. Notwithstanding anything to the contrary in this Section
14, Tenant may assign this Lease or sublet the Premises, or any portion thereof
(each, a "Permitted Transfer"), without Landlord's consent, to any corporation
which controls, is controlled by or is under common control with Tenant, or to
any corporation resulting from a merger or consolidation with Tenant, or to any
person or entity which acquires all or substantially all of the assets of
Tenant's business (or all or substantially all of the equity interests in
Tenant) as a going concern (each, a "Permitted Transferee"). "Control," as used
in this Section 14.8, shall mean the possession of the power to direct or cause
the direction of the management or policies of an entity, whether through
ownership or voting securities, or by contract or otherwise. For purposes
hereof, Landlord and Tenant acknowledge and agree that the raising of additional
capital or a so-called IPO event shall not be deemed to be a transfer of control
hereunder. With regard to any Permitted Transfer hereunder, such transfer shall
not result in the forfeiture of any rights personal to the Tenant hereunder,
including without limitation, any Extension Option granted pursuant to Section
23 of this Lease.


9.Tenant’s Lenders. Tenant shall have the right from time to time to grant and
assign a mortgage or other security interest in all of Tenant’s furnishings,
furniture, equipment, machinery, and other personal property located in or at
the Premises, and Landlord agrees to promptly execute, at Tenant's sole cost and
expense, a landlord consent in substantially the form attached hereto as Exhibit
F, for the Premises releasing liens in favor of any line of credit lienholder,
or any purchase money seller, lessor or lender who has financed or may finance
in the future such items and allowing access to the Premises by Tenant’s lender.


15.
DEFAULT BY TENANT; REMEDIES.



1.Events of Default. A “Default” shall mean the occurrence of any of the
following:
(a)Failure by Tenant to pay rent when due if the failure continues for three (3)
days after written notice to Tenant that the rent is delinquent.
(b)Failure by Tenant to perform any provision of this Lease required of it other
than clause (a) above, or any failure by Tenant to comply with the Rules and
Regulations, if the failure is not cured within ten (10) business days after
notice has been given to Tenant. If, however, the failure cannot reasonably be
cured within such ten (10) business day period, Tenant shall not be in Default
if Tenant commences to cure the failure within such ten (10) business day period
and diligently and in good faith prosecutes the cure to completion.
(c)To the extent permitted by law, a general assignment by Tenant or any
guarantor of this Lease (the “Guarantor”) for the benefit of creditors, or the
filing by or against Tenant or any Guarantor of any proceeding under any
insolvency or bankruptcy law, unless in the case of a proceeding filed against
Tenant or any Guarantor the same is dismissed within sixty (60) days, or the
appointment of a trustee or receiver to take possession of all or substantially
all of the assets of Tenant or any Guarantor, unless possession is restored to
Tenant or such Guarantor within thirty (30) days, or any execution or other
judicially authorized seizure of all or substantially all of Tenant's assets
located upon the Premises or of Tenant's interest in this Lease, unless such
seizure is discharged within thirty days.




--------------------------------------------------------------------------------

Exhibit 10.24









2.Default Notices. Notices given under this Section will specify the alleged
failure and shall demand that Tenant perform the provisions of this Lease or pay
the rent that is delinquent, as the case may be, within the applicable period of
time or quit the Premises. No such notice shall be deemed a forfeiture or a
termination of this Lease unless Landlord so elects in the notice. Any notice
required under Section 15.1 shall be in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure §1161 or any successor
law.


3.Landlord's Remedies. Upon the occurrence of a Default, Landlord shall have, in
addition to any remedies available to Landlord at law or in equity, the right to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, and without any additional notice or demand
whatsoever.
(a)Landlord may terminate this Lease and Landlord shall have the right to
recover from Tenant: (i) the worth at the time of the award of the unpaid rent
that had been earned at the time of termination of this Lease; (ii) the worth at
the time of the award of the amount by which the unpaid rent that would have
been earned after the date of termination of this Lease until the time of award
exceeds the amount of the loss of rent that Tenant proves could have been
reasonably avoided; (iii) the worth at the time of the award of the amount by
which unpaid rent for the balance of the Term after the time of award exceeds
the amount of the loss of rent that Tenant proves could have been reasonably
avoided; and (iv) any other amount, including reasonable attorneys' fees and
court costs, necessary to compensate Landlord for all detriment proximately
caused by a Default or which in the ordinary course of things would be likely to
result therefrom.
The phrase "worth at the time of the award" as used in clauses (i) and (ii)
above is to be computed by allowing interest at the rate of twelve percent (12%)
per annum, but not to exceed the then legal rate of interest. The same phrase as
used in clause (iii) above is to be computed by discounting the amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of the
award, plus one percent (1%).
(b)Landlord may exercise the remedy provided in California Civil Code §1951.4,
that is, Landlord may continue this Lease in full force and effect, and collect
Base Rent and Additional Rent as they become due, so long as Landlord does not
terminate this Lease pursuant to Section 15.3(a) above.
(c)Landlord may, after expiration of any applicable cure period, unless there is
an emergency or unless Tenant has failed to perform under Section 7.2 above (and
in either case Landlord need not give notice or wait), correct or remedy any
failure of Tenant not timely cured. Landlord’s reasonable costs to correct or
remedy any such Default will immediately become due and payable to Landlord.
Tenant’s reimbursement obligations under this Section 15.3(c) shall survive the
expiration or earlier termination of this Lease.
 
4.Interest. Any amount owed to Landlord under the terms and provisions of this
Lease which is not paid when due shall bear interest at the highest rate allowed
by applicable law from the date the same becomes due and payable by the terms
and provisions of this Lease until paid, unless otherwise specifically provided
in this Lease.


5.Mitigation. Any efforts by Landlord to mitigate damages caused by a Default
shall not be construed as a waiver of Landlord's right to recover damages.


6.Right of Landlord to Re-Enter. In the event of any termination of this Lease,
Landlord shall have the immediate right to enter upon and repossess the
Premises, and all of Tenant’s Property may be removed from the Premises and
stored in any public warehouse at the risk and expense of Tenant.


7.Recapturable Expenses. Tenant acknowledges that Landlord has undertaken or may
undertake certain expenses in connection with the Lease, including the payment
of brokerage commissions, the Improvement Allowance and abated Base Rent
("Recapturable Expenses"). Notwithstanding any provision or implication to the
contrary in this Lease, in the event Landlord terminates this Lease pursuant to
Section 15.3(a) above,




--------------------------------------------------------------------------------

Exhibit 10.24







there shall be immediately due and payable from Tenant (as unpaid Additional
Rent earned, but due at the time of such Default), the unamortized portion of
the Recapturable Expenses actually incurred by Landlord, with amortization
calculated on a straight line basis utilizing an amortization schedule equal to
the number of months in the Term and commencing as of the Commencement Date. Any
Recapturable Expenses due to Landlord pursuant to this Section shall be in
addition to any sums otherwise recoverable pursuant to Section 15.3(a) of this
Lease and Tenant’s obligation to pay such Recapturable Expenses shall survive
the termination of this Lease.


16.
DEFAULT BY LANDLORD.



1.Landlord's Default. Landlord shall be in default if Landlord fails to perform
any provision of this Lease required of it and the failure is not cured within
thirty (30) days after written notice has been given to Landlord. If, however,
the failure cannot reasonably be cured within such thirty (30) day period,
Landlord shall not be in default of this Lease if Landlord commences to cure the
failure within such thirty (30) day period and diligently and in good faith
pursues the cure to completion. Notices given under this Section shall specify
the alleged failure and the applicable Lease provisions. If Landlord shall at
any time be in default beyond the applicable notice and cure period, Tenant may
exercise any of its rights provided in law or at equity; provided, however: (i)
except as otherwise expressly provided in this Lease, Tenant shall have no right
to offset or abate rent in the event of any default by Landlord under this
Lease; (ii) Tenant shall have no right to terminate this Lease; (iii) Tenant’s
rights and remedies hereunder shall be limited to the extent (a) Tenant has
expressly waived in this Lease any of such rights or remedies and/or (b) this
Lease otherwise expressly limits Tenant’s rights or remedies; and (iv) Landlord
will not be liable for any consequential damages or lost profits suffered by
Tenant as a result of such default.
Notwithstanding the foregoing, if Landlord is in default beyond the foregoing
notice and cure period and the nature of such default materially and adversely
affects Tenant’s ability to operate its business from the Premises, then
provided that Tenant’s cure of such default will not void any applicable
warranties covering such repair or maintenance, Tenant may proceed to cure such
default upon delivery of an additional five (5) business days notice to Landlord
and any mortgagee of Landlord (of whom Tenant is notified) (which additional
notice must clearly specify that Tenant is curing such default), and if such
default is not cured within such five (5) business day period (or is not
commenced within such five (5) business day period, if the same is not capable
of being cured within such five (5) business day period), then Tenant shall be
entitled to prompt reimbursement by Landlord of Tenant’s actual reasonable costs
in curing such default. In the event Tenant cures such default, and the work
will affect the Building systems or the structural integrity of the Building,
Tenant shall use only qualified contractors that normally and regularly performs
similar work in buildings similar to the Building in the Carlsbad area. Within
thirty (30) days after receipt of a reasonably particularized invoice from
Tenant of its costs of curing such default, Landlord shall reimburse Tenant the
amount set forth in such invoice. If, however, Landlord delivers to Tenant
within thirty (30) days after receipt of Tenant’s invoice, a written objection
to the payment of such invoice, setting forth with reasonable particularity
Landlord’s reasons for its claim that Landlord was not in default hereunder or
that the charges are excessive (in which case Landlord shall pay the amount it
contends would not have been excessive), then Landlord shall not be required to
make such reimbursement, but as Tenant’s sole remedy, Tenant may proceed to
claim a monetary default by Landlord under this Lease pursuant to Section 21.26
hereof. If Landlord does not reimburse Tenant as required by this paragraph (and
does not deliver a written objection as provided in the preceding sentence),
then Tenant upon an additional five (5) days written notice to Landlord, after
which Landlord again fails to so reimburse Tenant, may offset such amount
against Base Rent due hereunder until such amount has been fully recouped;
provided, however, in no event shall Tenant offset more than fifty percent (50%)
of the Base Rent due hereunder for any given month.
2.Notice to Mortgagee(s). Whenever Tenant serves notice on Landlord of
Landlord's default, written notice shall also be served at the same time upon
any Mortgagee, the name and address of whom Tenant has received in writing. Such
Mortgagee shall have the periods of time within which to cure Landlord's
defaults as are provided in Section 16.1, which periods shall commence to run
thirty (30) days after the commencement of the periods within which Landlord
must cure its defaults under Section 16.1. If the nature of the default is such
that




--------------------------------------------------------------------------------

Exhibit 10.24







the Mortgagee's possession is required to cure the default, then Tenant will not
have the right to exercise any of the remedies set forth in Section 16.1 so long
as such Mortgagee commences proceedings to obtain possession of the Premises
within the period of time afforded to the Mortgagee to cure such default, and
once the Mortgagee has obtained possession, diligently proceeds to cure the
default. Nothing contained in this Lease shall be construed to impose any
obligation on any Mortgagee to cure any default by Landlord under this Lease.


17.
SUBORDINATION AND ESTOPPEL.



1.Subordination. Subject to the provisions of this Section 17, this Lease shall
be subject, subordinate and inferior to the lien and charge of any mortgage,
trust deed or other encumbrance, and all renewals, extensions or replacements
thereof, now or hereafter imposed by Landlord upon the Building or Project
(each, a “Mortgage”); provided, however, that this Lease shall not be
subordinate to any Mortgage first arising after the date of this Lease, unless
and until Landlord provides Tenant with an agreement from the holder of the
Mortgage (the “Mortgagee”) of the type normally provided by commercial lenders
in southern California ("Non-Disturbance Agreement"), setting forth that so long
as Tenant is not in Default hereunder, Landlord's and Tenant's rights and
obligations hereunder shall remain in force and Tenant's right to possession
shall be upheld. Notwithstanding the foregoing, should any Mortgagee require
that this Lease be prior rather than subordinate to its Mortgage, then in such
event, this Lease shall become prior and superior to such Mortgage, upon notice
to that effect to Tenant from such Mortgagee. Tenant shall, following a request
by Landlord and after receipt of the Non-Disturbance Agreement (if applicable),
execute and acknowledge any instruments or documents required to establish of
record the priority of any such Mortgage over this Lease, so long as such
agreement does not otherwise increase Tenant’s obligations or diminish Tenant’s
rights hereunder.


2.Attornment. In the event of foreclosure of any Mortgage, whether superior or
subordinate to this Lease, then, if so requested by the Mortgagee or the
purchaser at any foreclosure sale, (i) this Lease shall continue in force; (ii)
Tenant's quiet possession shall not be disturbed if Tenant is not in Default
hereunder; (iii) Tenant shall, without any deductions or set-offs whatsoever,
attorn to and recognize the Mortgagee or such purchaser ("New Owner") as
Tenant's landlord for the remaining term of this Lease; and (iv) the New Owner
shall not be bound by (a) any payment of rent for more than one month in
advance, (b) any amendment, modification or ending of this Lease without the New
Owner's consent after the New Owner's name is given to Tenant, unless the
amendment, modification or ending is specifically authorized by this Lease (or
any pre-existing amendment thereof) and does not require Landlord's prior
agreement or consent, or (c) any liability for any act or omission of a prior
Landlord. At the request of the New Owner, Tenant shall execute a new lease for
the Premises, setting forth all of the provisions of this Lease except that the
term of the new lease shall be for the balance of the Term, provided that the
New Owner shall reimburse the legal fees and costs incurred by Tenant in
confirming the contents of the proposed new lease.


3.Estoppel Certificate. Tenant shall execute and deliver to Landlord or
Landlord’s designee, within ten (10) business days after receipt of Landlord's
request, a written statement certifying: (i) that the Lease is in effect (or is
in effect as modified and stating the modifications); (ii) the amount of Base
Rent and the date to which Base Rent and Additional Rent have been paid in
advance; (iii) the amount of any Security Deposit; (iv) that Landlord is not in
default hereunder or, if Landlord is claimed to be in default, stating the
nature of any claimed default; and (v) such other matters as may be reasonably
requested. Landlord and, any purchaser, assignee or Mortgagee may rely upon any
such statement.


4.Remedies. If Tenant fails to sign and deliver any statement or instrument
delivered to Tenant to effectuate the provisions of this Section 17 within ten
(10) business days after request to do so by Landlord, and Tenant again fails to
sign and deliver any such statement or instrument within five (5) business days
after Tenant's receipt of written notice that Tenant failed to deliver such
statement or instrument within the foregoing ten (10) business day period, then
such failure shall constitute a Default under this Lease pursuant to which the
terms of Section 15.3 above shall apply.






--------------------------------------------------------------------------------

Exhibit 10.24







18.
HAZARDOUS MATERIALS.



1.Tenant's Environmental Questionnaire. Concurrent with Tenant’s execution and
delivery of this Lease, Tenant shall deliver a completed environmental
questionnaire, in the form attached hereto as Exhibit E. Tenant warrants and
represents, and acknowledges that this Lease was entered into by Landlord in
material reliance upon, the information set forth in such completed
environmental questionnaire. If requested by Landlord during the Term, Tenant
shall, within ten (10) business days of such request, deliver an updated,
completed environmental questionnaire, in the form attached hereto as Exhibit E.


2.Tenant's Obligations.
(a)Except for supplies typically used in the ordinary course of the Permitted
Use (including but not limited to cleaning solvents) in quantities that are
typically used in the ordinary course of the Permitted Use and used in
compliance with all Hazardous Materials Laws (as defined in Section 18.5),
Tenant shall not cause or permit any Hazardous Materials (as defined in Section
18.4) to be brought, kept or used in or about the Project by Tenant and/or
Tenant’s Representatives. Tenant shall at all times comply with all Hazardous
Materials Laws and prudent industry practices regarding management of all
Hazardous Materials, and shall, at its own expense, procure, maintain in effect
and comply with all conditions of any and all permits, licenses, and other
governmental and regulatory approvals required for Tenant's use of the Premises,
including, without limitation, discharge of (appropriately treated) Hazardous
Materials into or through any sanitary sewer serving the Premises. Except as
discharged into the sanitary sewer in strict conformity with all applicable
Hazardous Materials Laws, Tenant shall cause all Hazardous Materials removed
from the Premises to be removed and transported solely by duly licensed haulers
to duly licensed facilities for final disposal thereof and upon Landlord’s
request Tenant shall promptly deliver to Landlord copies of manifests reflecting
the legal and proper disposal of all Hazardous Materials removed from the
Premises.
(b)Upon the expiration or earlier termination of this Lease, Tenant shall cause
all Hazardous Materials brought, kept or used in or about the Premises by Tenant
and/or Tenant’s Representatives to be removed from the Premises in compliance
with all applicable Hazardous Materials Laws. During the Term, if the presence
of any Hazardous Materials at, in, on or under the Premises caused or permitted
by Tenant results in any contamination of the Premises, Tenant shall promptly
take all actions at its sole expense in accordance with all Hazardous Materials
Laws to return the Premises to the condition existing prior to the time of such
contamination, subject to Landlord’s approval as set forth in Section 18.2(d)
below.
(c)Tenant shall immediately notify Landlord in writing of: (i) any enforcement,
cleanup, removal or other governmental or regulatory action instituted,
completed or threatened pursuant to any Hazardous Materials Laws; (ii) any claim
made or threatened by any person against Tenant or the Premises relating to
damage, contribution, cost recovery compensation, loss or injury resulting from
or claimed to result from any Hazardous Materials; and (iii) any reports made to
any environmental agency arising out of or in connection with any Hazardous
Materials in or removed from the Premises, including any complaints, notices,
warnings or asserted violations in connection therewith. Tenant shall also
supply to Landlord, within five (5) business days after Tenant first receives or
sends the same, copies of all claims, reports, complaints, notices, warnings or
asserted violations, relating in any way to Hazardous Materials in the Premises
or Tenant's use thereof. Upon the reasonable written request of Landlord, Tenant
shall, using appropriately qualified and licensed professionals and at Tenant’s
cost, thoroughly investigate any suspected Hazardous Materials contamination of
the Premises or the Project by Tenant and/or Tenant’s Representatives.
(d)Tenant shall not take any remedial action in response to the presence of any
Hazardous Materials in or about the Premises in violation of applicable
Hazardous Materials Laws, nor enter into any settlement agreement, consent
decree or other compromise with respect to any violation of Hazardous Materials
Laws, without first providing the notice required in Section 18.2(c) above and
affording Landlord at least thirty (30) days to appear, intervene or otherwise
appropriately assert and protect Landlord's interests with respect thereto.
(e)Tenant acknowledges that the Premises, the Building and/or the Project may
contain asbestos-containing materials ("ACM").




--------------------------------------------------------------------------------

Exhibit 10.24









3.Indemnity. With respect to Tenant's use and occupancy of the Premises and
Project (including the Common Areas), Tenant shall indemnify, defend (by counsel
reasonably acceptable to Landlord), protect, and hold Landlord and each of
Landlord's Representatives, free and harmless from and against any and all
Losses for death of or injury to any person or damage to any property
whatsoev-er (including, without limitation, diminution in value), related to,
arising from or caused in whole or in part, directly or indi-rectly, by (i) the
presence in, on, under or about the Premises, or discharge in or from the
Premises, of any Hazard-ous Mate-rials during the Term of this Lease by Tenant
or Tenant’s Representative, expressly excluding Hazardous Materials used,
released or discharged by Landlord, any Landlord Representatives, any previous
tenant of the Premises and/or any adjacent landowner or easement holder (except
as otherwise described below regarding any ACM in, on, under or about the
Premises); (ii) the use, analysis, generation, manufacture, production, storage,
release, transpor-ta-tion, dispos-al, release, threatened release, dis-charge or
generation of Hazardous Materials to, in, on, under, about or from the Premises
or Project caused or contributed to by Tenant; or (iii) Tenant's failure to
comply with any Hazardous Materials Law. Tenant's obligations here-under shall
include, without limitation, and whether foreseeable or unfore-seeable (a) all
costs of any required or necessary repair, cleanup or detoxification or
decontamination of the Premises and/or Project, (b) the preparation and
imple-mentation of any closure, remedial action or other required plans in
connection therewith, and (c) any claims, liabili-ties, penalties, forfei-tures,
losses or expenses (includ-ing attorneys' fees and costs), however described, to
the extent related to, arising from or caused in whole or in part, directly or
indi-rectly, by any operations, work, or other acts or omissions of Tenant,
including any Alterations, which damages, disturbs, makes friable, or otherwise
adversely affects any ACM located in, on, under or about the Premises, and all
such obligations shall sur-vive the expiration or earlier termination of the
this Lease. For purposes of the release and indemnity provisions hereof, any
acts or omissions of Tenant and/or Tenant’s Representatives or others acting for
or on behalf of Tenant (whether or not they are negligent, intentional, willful
or unlawful) shall be strictly attributable to Tenant.


4.“Hazardous Materials” shall mean any and all materials or substances which
have been determined to be a nuisance or dangerous, toxic or hazardous or a
pollutant or contaminant, including but not limited to any petroleum, including,
without limitation, crude oil or any fraction thereof, hydrocarbon material,
flammable explosives, asbestos, urea formaldehyde, mold, radioactive materials
or waste, or other hazardous, toxic, contaminating or polluting materials,
substances or wastes, including, without limitation, any "hazardous substances",
"hazardous wastes", "hazardous materials" or "toxic substances" under any
Hazardous Materials Laws.


5.“Hazardous Materials Laws” shall mean all federal, state and local laws,
ordinances and regulations relating to Hazardous Materials, including, but not
limited to, the Federal Water Pollution Control Act (33 U.S.C. §1251, et seq.),
Resource Conservation & Recovery Act (42 U.S.C. §6901, et seq.), Safe Drinking
Water Act (42 U.S.C. §3000f, et seq.), Toxic Substances Control Act (15 U.S.C.
§2601, et seq.), the Clean Air Act (42 U.S.C. §7401, et seq.), Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §9601, et
seq.), California Health & Safety Code (§25100, et seq., §39000, et seq.),
California Safe Drinking Water & Toxic Enforcement Act of 1986 (California
Health & Safety Code §25249.5, et seq.), California Water Code (§13000, et seq.)
and all air quality and air pollution regulations of the regional air pollution
control district.


19.
NOTICE. All notices, demands or requests required under, or related to, this
Lease from one party to the other shall be in writing. Notices may be personally
delivered, sent by Federal Express or other reputable express delivery service,
sent by facsimile with a copy sent by any other method set forth in this
Section, or sent by certified mail, return receipt requested, postage prepaid,
to the addresses set forth at Section 1.17 or 1.18, as applicable. Notices shall
be deemed received upon actual delivery to or refusal by the addressee. Each
party shall have the right, from time to time, to designate a different address
by notice given in conformity with this Section to the other party.



20.
OTHER TERMS AND CONDITIONS.





--------------------------------------------------------------------------------

Exhibit 10.24









1.Signage. Tenant shall have the exclusive right to all exterior signage on the
Building, subject to Landlord's right of prior approval that such exterior
signage is in compliance with the Landlord's signage plan attached as Exhibit D.
Tenant shall have the right to install (a) Building top signage on the exterior
of the Premises in a location selected by Tenant and subject to reasonable
approval by Landlord, (b) signage on the exterior of the Premises adjacent to
the Tenant Building main entrance, and (c) monument signage in the Common Areas
at the driveway serving the Building, all at Tenant's sole cost and expense and
in compliance with applicable laws. Tenant shall not otherwise place or permit
to be placed, any sign, advertisement, notice or other similar matter on the
doors, windows, exterior walls, roof or other areas of the Premises which are
open to the view of persons outside the Premises, except in accordance with
Landlord's signage plan which is attached as Exhibit D.


2.Parking. In connection with its use and occupancy of the Premises, Tenant
shall have the non-exclusive right to park in the parking area of the Project,
at no additional charge and on a non-reserved basis and subject to compliance
with Landlord’s rules and regulations therefor (including those set forth in
Exhibit C), no more than the number of vehicles set forth in Section 1.16.
Subject to Landlord’s prior approval not to be unreasonably withheld,
conditioned or delayed, Tenant shall have the right to designate parking spaces
for Tenant’s visitors, carpools, loading, company meetings and other of Tenant’s
needs. The parking authorized by this Section shall be for personal
transportation to and from the Premises, and not for long-term storage of
automobiles or for short- or long-term storage of boats, trailers or
recreational vehicles; provided, however, that Tenant shall have the right to
park trucks and trailers within the designated shipping areas and at any loading
docks of the Premises. Landlord reserves the right to designate certain parking
areas in the Project as being for the exclusive use of other tenants of the
Project as long as such exclusive spaces do not result in any reduction of
Tenant's parking rights under this Lease.


3.Easements. Landlord reserves the right, from time to time, to grant such
easements, rights and dedications as Landlord deems necessary or desirable, and
to cause the recordation of parcel maps and restrictions, so long as such
easements, rights, dedications, maps and restrictions do not (a) unreasonably
interfere with Tenant's normal conduct of its business on the Premises, (b)
materially increase the costs associated with Tenant's occupancy of the
Premises, or (c) materially alter any rights of Tenant set forth elsewhere in
this Lease. Tenant shall sign any of the aforementioned documents upon request
of Landlord and failure to do so shall constitute a Default of this Lease by
Tenant without the need for further notice to Tenant.


4.No Light, Air or View Easements. No diminution or shutting off of light, air
or view by any structure which may be erected on lands adjacent to the Building
shall in any way affect this Lease or impose any liability on Landlord.


5.Security Measures. Tenant acknowledges that Landlord does not intend to
provide guard service or other security measures at the Project. Tenant assumes
all responsibility for the protection of Tenant, Tenant’s Representatives and
Tenant’s Property, and the property of Tenant’s Representatives from acts of
third parties, assumes all risk in connection therewith and waives any and all
claims for damages to persons or property sustained by Tenant, or by any other
person or entity, arising from, out of or in connection therewith. Nothing
herein contained shall prevent Landlord, at Landlord's sole option, from
providing security services at the Project, in which event the costs thereof
shall be included within Operating Expenses.


6.Holding Over By Tenant. Tenant agrees upon the expiration or termination of
this Lease, immediately and peace-ably to yield up and surrender the Premises in
the condition required under Section 7.2 without any notice or demand and any
requirement for any such notice to quit or vacate is hereby expressly waived.
Tenant shall be liable to Landlord for any and all damages incurred by Landlord
as the result of any failure by Tenant to timely surrender posses-sion of the
Premises as required herein. If Tenant shall hold over after the expiration of
this Lease for any cause, such holding over shall be deemed a tenancy at
suffer-ance or, at the sole discretion of Landlord, a tenancy from
month-to-month, in which event such month-to-month tenancy shall be upon the
same terms, conditions and provi-sions set forth in this Lease, except that the
monthly Base Rent payable during such tenancy shall be increased to an amount
equal to one hundred twenty-five percent (125%) of the




--------------------------------------------------------------------------------

Exhibit 10.24







monthly Base Rent payable during the last full month immediately preceding such
holding over for the first three (3) months of such holdover, and thereafter to
an amount equal to one hundred fifty percent (150%) of the monthly Base Rent
payable during the last full month preceding such holding over.


7.Landlord's Right of Entry. Subject to Tenant's reasonable security and safety
requirements (except in case of an emergency), Landlord, the Mortgagee and/or
Landlord’s Representatives may enter upon the Premises at any reasonable time
and upon at least 24 hours‘ prior notice (which may be telephonic notice) to
make such repairs, additions or improvements as Landlord shall deem necessary;
to post default notices and notices of nonresponsibility; to inspect and examine
the Premises; and/or to exhibit the Premises to prospective tenants (during the
last twelve (12) months of the Term only), lenders or purchasers.
Notwithstanding the foregoing, no notice shall be required for any entry in the
event of an emergency or for Landlord to cure any Default by Tenant or to take
possession due to a Default in the manner provided in Section 15 of this Lease.
Any such entries shall be without the abatement of rent, shall not be deemed an
unlawful entry, or an actual or constructive eviction, and shall include the
right to take such reasonable steps as required to accomplish the stated
purposes. Except for damage to Tenant's personal property, furniture and
equipment or injury to persons caused by the negligence or willful misconduct of
Landlord or Landlord’s Representatives while exercising its rights under this
Section 20.7, but subject to the waivers set forth in Section 10.6, Tenant
hereby waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby.


8.Relocation. [INTENTIONALLY OMITTED].


9.Furnishing of Financial Statements. If requested by Landlord, a current or
prospective Mortgagee or a prospective purchaser of the Project, Tenant shall
deliver to Landlord, within ten (10) business days after request therefor,
Tenant’s current financial statements and financial statements for each of the
two (2) preceding years. Such statements shall be prepared in accordance with
GAAP and certified by an officer or owner of Tenant, or, if such is the normal
practice of Tenant, shall be audited by an independent certified public
accountant, provided that as long as Tenant is publicly-traded, and Tenant's
quarterly financial statements are available to the public at Tenant's web-site,
or at the SEC's Edgar website, the availability of such public reports via
internet shall satisfy the foregoing delivery requirements. Landlord shall keep
all such financial statements and the information contained therein
confidential, except that Landlord may disclose the same to Landlord's legal and
accounting consultants, property and asset managers, any current or prospective
Mortgagee, any prospective purchaser of the Project or as required by Law or as
may reasonably required in the course of any judicial or governmental proceeding
(including in response to a subpoena).


10.Auctions. No auction shall be conducted on the Premises or the Project,
without first having obtained Landlord's prior written consent, which may be
withheld in Landlord’s sole discretion.


11.Keys. Landlord shall be supplied with keys to each lock of the Premises.
Tenant agrees, at the termination of the tenancy, to return all keys to all
doors of the Premises.


12.Other Tenancies. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord shall determine, in the exercise of its
sole business judgment. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenants will or will not, during the Term of this
Lease, occupy any space in the Project.


13.Brokers' Fees. Landlord has agreed to pay a fee for brokerage services
rendered in connection with this Lease to the broker(s) identified in Section
1.15 (the “Brokers”), payable in accordance with the separate written agreement
between Landlord and Landlord’s broker, which alone shall govern the Brokers'
entitlement to any commission. Landlord and Tenant each represent and warrant to
the other that no broker, agent or finder, licensed or otherwise, has been
engaged by it, respectively, in connection with this Lease, other than the
Brokers. Each party agrees to indemnify and defend the other party against and
hold the other party harmless




--------------------------------------------------------------------------------

Exhibit 10.24







for, from and against any and all Losses with respect to any fee or commission
alleged to be owing on account of the indemnifying party’s dealings with any
broker other than the Brokers.


21.
GENERAL PROVISIONS.



1.Exculpation. The obligations of Landlord under this Lease do not constitute
personal obligations of Landlord's Representatives, and Tenant shall look solely
to Landlord’s interest in the Project for satisfaction of any liability with
respect to this Lease, and agrees not to seek recourse against (i) any other
property of Landlord, (ii) Landlord’s Representatives, or (iii) any of
Landlord’s Representatives’ personal assets, for such satisfaction. Further, in
no event shall Landlord be liable to Tenant for any indirect, consequential, or
punitive damages, including, without limitation, any damages based on lost
profits.


2.Conveyance By Landlord. Landlord shall be free at all times, without need of
consent or approval by Tenant, to transfer all or any portion of its interest in
Project or Building and in this Lease and, in the event of such transfer,
Landlord shall automatically be released from all remaining liability under this
Lease first arising from and after the date of this Lease and Tenant agrees to
look solely to such transferee for the performance of Landlord’s obligations
hereunder from and after the date of transfer, provided that such transferee has
assumed such obligations. The term "Landlord" as used in this Lease, shall mean
only the owner of the Project or Building at the time in question.


3.Quiet Enjoyment. Landlord agrees that, so long as Tenant is not in Default
hereunder, Tenant shall have the quiet enjoyment of the Premises without
hindrance on the part of Landlord, subject to the terms and conditions of this
Lease and without interference by persons claiming by, through or under
Landlord.


4.No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction. Pursuant to California Code of Civil
Procedure §1161.1, Landlord reserves the right to accept partial payments of
rent and the acceptance of any rent or other charges hereunder shall not be
deemed a waiver of any Default hereunder other than the payment of the amount
accepted by Landlord.


5.Waiver. No delay or omission in the exercise of any right or remedy of one
party for any failure to perform by the other party hereunder shall impair such
right or remedy or be construed as a waiver thereof. One or more waivers of any
covenant or condition by a party shall not be construed as a waiver of a
subsequent violation of the same covenant or condition, and the consent or
approval by a party to or of any act by the other party requiring such party's
consent or approval shall not be deemed to render unnecessary such party's
consent or approval to or of any subsequent similar act by the other party. No
violation of a covenant or condition of this Lease shall be deemed to have been
waived by a party unless such waiver is in writing signed by such party.


6.Independent Covenants. This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent and not dependent, and Tenant
hereby expressly waives the benefit of any statute to the contrary. All
conditions contained herein shall be deemed covenants.


7.Relationship of the Parties. Nothing contained herein shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of rent, nor any other provision contained herein, nor any
acts of the parties hereto, shall be deemed to create any relationship between
the parties hereto other than the relationship of landlord and tenant.


8.Force Majeure. If either party is delayed in the performance of any covenant
of this Lease because of any of the following causes, then such performance
shall be excused for the period of the delay and the period for such performance
shall be extended for a period equivalent to the period of such delay: action of
the elements;




--------------------------------------------------------------------------------

Exhibit 10.24







war, riot or civil insurrection; acts of terrorism; building moratoria, trip
generation restrictions or other similar action by the City of Carlsbad or other
governmental agency or entity; labor disputes; inability to procure or a general
shortage of labor or materials in the normal channels of trade; delay in
transportation; delay in inspections; or any other cause beyond the reasonable
control of the party so obligated, whether similar or dissimilar to the
foregoing, financial inability excepted; provided, however, that except as
specifically set forth elsewhere in this Lease, no such events shall affect
Tenant's obligation to pay Base Rent, Additional Rent or any other amount
payable under this Lease, nor shall such events affect the length of the Term.


9.Consents. With respect to any provision of this Lease which either provides or
is held to provide that Landlord shall not unreasonably withhold or unreasonably
delay any consent or approval, Tenant shall not be entitled to make any claim
for, and Tenant hereby expressly waives, any claim for damages, it being
understood and agreed that Tenant's sole remedy therefor shall be an action for
injunctive relief, declaratory relief or specific performance.


10.Counterparts. This Lease may be executed in two or more counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.


11.Authority. Landlord and Tenant each represent and warrant to one another that
the individuals executing this Lease on their behalf are duly authorized to
execute and deliver this Lease on behalf of the Landlord and Tenant,
respectively. Upon the request of the other party, any such party shall, at the
time of the execution of this Lease, deliver to the other party evidence of such
authority satisfactory to the other party.


12.Recording. Tenant shall not record this Lease or any short form or memorandum
version hereof without the prior written consent of Landlord, which may be
withheld at Landlord's sole discretion.


13.Interpretation and Use of Pronouns. Wherever herein the singular number is
used, the same shall include the plural, and the masculine gender shall include
the feminine and the neuter genders.


14.Captions and Interpretations. Section titles or captions contained in this
Lease are inserted as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Lease or any provision
hereof. No provision in this Lease is to be interpreted for or against either
party because that party or its legal representative drafted such provision. Any
deletion of language from this Lease prior to its execution by Landlord and
Tenant shall not be construed to raise any presumption, canon of construction or
implication, including, without limitation, any implication that the parties
intended thereby to state the converse of the deleted language.


15.Severability. If any term, covenant, condition or provision of this Lease is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the provisions shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.


16.Applicable Law. This Lease shall be governed by the laws of the State of
California. Any action brought to enforce, interpret or nullify this Lease or
the provisions hereof shall be brought in San Diego County, California, and in
no other forum.


17.Waiver of Right of Redemption. Tenant hereby waives for Tenant and for all
those claiming under Tenant all right now or hereafter existing to redeem, by
statute or by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.
Tenant hereby waives its rights under California Code of Civil Procedure §1179.


18.Attorneys' Fees. If either party commences litigation against the other for
the specific performance of this Lease, for damages or otherwise for the
enforcement of any remedy hereunder, the prevailing party shall recover from the
non-prevailing party all costs and expenses incurred therein, including
reasonable attorneys' fees and expenses incurred in enforcing any judgment. If
Landlord, through no fault of its own, is made a party




--------------------------------------------------------------------------------

Exhibit 10.24







to any litigation relating to this Lease or the Premises instituted by or
against Tenant, then Tenant shall defend, indemnify and hold Landlord harmless
from and against all costs and expenses, including reasonable attorneys' fees,
incurred by Landlord in connection therewith. In addition thereto, Tenant agrees
to pay Landlord's costs, expenses and reasonable attorneys' fees with respect
to: (i) each notice of default sent to Tenant; and (ii) any request by Tenant
which causes Landlord to actually incur attorney fees, provided that prior to
such fees being incurred pursuant to this subsection (ii), Landlord shall notify
the Tenant of the need to reimburse such fees. Landlord shall notify Tenant of
the amount of such attorneys' fees, and Tenant shall pay the same, as Additional
Rent, within fifteen (15) days after such notice.


19.Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant: (i) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (ii) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice and, in the event more than one person
or entity comprising Tenant so acts, signs or gives or receives such notice,
Landlord shall be entitled to rely on the first such act, signature, or giving
or receiving of notice and any subsequent act, signature or giving or receiving
of notice by any additional Tenant entity(ies) shall be null and void.


20.Successors and Assigns. The covenants and conditions herein contained shall,
subject to the provisions of Section 14, apply to and bind the heirs,
successors, executors, administrators and assigns of the respective parties
hereof.


21.Time of the Essence; Business Days. Time is expressly declared to be of the
essence of this Lease, and of all covenants and conditions herein contained. Any
reference in this Lease to “business days” shall mean any weekday, Monday
through Friday, except holidays on which United States post offices are closed.


22. No Third-Party Beneficiaries. The provisions of this Lease are solely for
the benefit of the parties hereto, and no broker or other third party shall be
entitled to any benefits hereof or hereunder.


23.Entire Agreement. This Lease sets forth all the terms, provisions, covenants,
conditions, promises, agreements and understandings between Landlord and Tenant
concerning the Premises. There are no warranties, representations, covenants,
promises, agreements, conditions or understandings, either oral or written,
between them other than set forth herein. No alteration, amendment, change or
addition to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and signed by each party.


24.No Option By Landlord. The submission and negotiation of this Lease shall not
be deemed an offer to enter the same by Landlord but the solicitation of such an
offer by Tenant. The receipt (which shall include the cashing, deposit or other
negotiation of checks, money orders and the like) of any moneys by Landlord
which are tendered by Tenant along with a Tenant-executed copy of this Lease, or
at any time prior to Landlord's delivery of a fully executed copy of this Lease
to Tenant, shall not constitute an acceptance of Tenant's offer to lease as
contained herein. Notwithstanding the foregoing, delivery of this Lease by
Tenant to Landlord after signature by Tenant shall constitute an option which
can be accepted by Landlord at any time until two (2) weeks after delivery of
the signed Lease by Tenant. During such period and in reliance on the foregoing,
Landlord may, at Landlord’s option, proceed with any plans, specifications,
alterations, or improvements, and permit Tenant to enter the Premises; but such
acts shall not be deemed an acceptance of Tenant’s offer to enter this Lease,
and such acceptance shall be evidenced only by Landlord’s signing and delivering
this Lease to Tenant.


25.Federal Contractor/Subcontractor. To the extent Tenant is a federal
contractor or subcontractor, then The Equal Opportunity Clause, 41 CFR 60-1.4,
contained in § 202 of E.O. 11246; the Affirmative Action Clause, 41 CFR
60-250.4, contained in § 402 of the VEVRA of 1974; and the Affirmative Action
Clause, 41 CFR 60-741.4, contained in § 503 of the Rehabilitation Act of 1973;
are herein incorporated by reference.




--------------------------------------------------------------------------------

Exhibit 10.24









26.Arbitration of Disputes. Except as otherwise provided in this Section 21.26
and except in connection with any determination of “market rent” pursuant to any
provision of this Lease, any controversy (whether in tort or contract or other)
arising under or relating to this Lease, the subject matter of this Lease,
and/or the transactions contemplated herein or related thereto (including but
not limited to the parties' rights to any monies due hereunder or otherwise),
the parties hereto agree that such controversy shall be settled by final,
binding arbitration in San Diego, California, administered by and in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The parties hereto agree that the provisions
of California Code of Civil Procedure §1283.05, as it may be amended from time
to time, shall be incorporated into, made a part of, and made applicable to this
arbitration agreement, except to the extent in conflict with any provision of
this Section. The arbitrators shall have the authority to award compensatory
damages only and shall have no authority to award punitive, exemplary or similar
type damages or any form of equitable relief. Only a practicing attorney-at-law
licensed to practice in the State of California, with at least 10 years
experience in commercial landlord-tenant or other commercial real estate
matters, or a judge retired from the bench of either the State or federal courts
in California, may be appointed to serve as an arbitrator. The award shall be in
writing, signed by the arbitrator (or a majority of the panel of arbitrators),
and shall include findings of fact and conclusions of law. The arbitrator(s)
shall award to the prevailing party, if any, as determined by the arbitrators,
its reasonable fees and costs, including but not limited to arbitrator and
administrative fees, in accordance with Section 21.18 of this Lease.
Notwithstanding anything in this Section to the contrary, in the event of a
Default, Landlord shall be entitled to commence and maintain a civil action in
accordance with the unlawful detainer statutes to recover possession of the
Premises and damages arising from the Default, and to recover possession of the
Premises and all amounts awarded pursuant to the judgment.
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.


Initials_______ Initials________


Initials_______ Initials_______


27.Exhibits. All exhibits attached hereto shall be part of this Lease and by
this reference are expressly incorporated herein. This Lease contains the
following Exhibits:




--------------------------------------------------------------------------------

Exhibit 10.24







Exhibit A
Project Site Plan
Exhibit B
Tenant Work Letter
Exhibit C
Rules and Regulations
Exhibit D
Signage Criteria
Exhibit E
Environmental Questionnaire
Exhibit F
Form of Landlord’s Consent



28.Addendum. The Addendum attached hereto and specified in Section 1.19, if any,
shall be part of this Lease and by this reference is expressly incorporated
herein.


IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date(s)
set forth by their respective signatures.
Landlord:
Date: __________________




H. G. FENTON PROPERTY COMPANY, a California corporation


By:H. G. FENTON COMPANY, a California corporation
Authorized Agent




By
Kevin D. Hill, Vice President
Leasing and Commercial Acquisitions




By
Michael P. Neal, President & CEO
Tenant:
Date: __________________




ALPHATEC HOLDINGS, INC., a Delaware corporation




By




By









--------------------------------------------------------------------------------

Exhibit 10.24







ADDENDUM TO LEASE
The following additional provisions are a part of, and incorporated in, the
Lease to which this Addendum is attached. In the event of any conflict between
the provisions of this Addendum and the body of the Lease, this Addendum shall
control.
22.
CONDITIONAL ABATEMENT OF BASE RENT.



Subject to the satisfaction of the conditions precedent set forth below, the
obligation of Tenant to pay monthly Base Rent pursuant to Section 4.1 of the
Lease, shall be conditionally abated for the second (2nd) full calendar month of
the Term in the amount of $105,069.00 and for the thirteenth (13th) full
calendar month of the Term in the amount of $108,221.00 on the terms and
conditions set forth below. The conditional abatement of Base Rent shall not
include abatement of any Additional Rent, as such term is defined in Section 4.1
of the Lease.


(a)    The Lease shall be in effect and Tenant shall not be in Default of any
material provision thereof; and


(b)    In the event that Landlord elects to terminate this Lease pursuant to
Section 15 following Tenant’s Default, the unamortized portion of the monthly
Base Rent so abated shall be deemed an element of Recapturable Expenses for
purposes of Section 15.7 of the Lease, with amortization calculated on a
straight line basis utilizing a sixty-six (66) month amortization schedule
commencing as of the Commencement Date.


23.
OPTION TO EXTEND.



Subject to satisfaction of the conditions precedent set forth below, Tenant
shall have two options to extend the Term (each, an "Extension Option") for
sixty (60) full calendar months ("Extension Term") each time, on the following
terms and conditions:


23.1    Tenant's Extension Option shall be subject to satisfaction of each of
the following conditions precedent, which are solely for the benefit of, and may
be waived unilaterally by, Landlord:


(a)    The Extension Option shall be exercised by written notice delivered by
Tenant to Landlord not later than eight (8) months prior to the end of the Term
or the prior Extension Term, as applicable; and


(b)    The Lease shall be in effect and Tenant shall not be in Default of any
material provision thereof both on the day such written notice is delivered to
Landlord and on the last day of the Term.


23.2    In the event the Term shall be extended following exercise by Tenant of
the Extension Option, then all of the terms, covenants and conditions of this
Lease shall remain in full force and effect during the Extension Term, except
that the initial monthly Base Rent (including subsequent annual increases in
Base Rent) during the Extension Term shall be adjusted to the then effective
market rate for new leases to tenants having a credit history and net worth
similar to that of Tenant at the time of exercising such option for comparable
space in the Carlsbad market, taking into account all relevant factors for such
comparable space including without limitation, the size of the Premises, the
value of any tenant concessions, tenant improvement allowances or alterations to
be provided by a landlord for such comparable space, and the broker commissions
payable in connection with such comparable space ("Fair Market Rental Value").


23.3    Landlord shall notify Tenant in writing regarding the determination made
pursuant to Section 23.2 within ten (10) Business Days after Landlord's receipt
of Tenant's election to exercise the Extension Option. In the event Tenant
rejects Landlord's determination, Tenant shall give Landlord written notice of
such rejection ("Rejection Notice") within ten (10) Business Days after receipt
of the determination. Tenant's failure to timely deliver the Rejection Notice
shall be deemed Tenant's approval of the Landlord-determined Fair Market Rental




--------------------------------------------------------------------------------

Exhibit 10.24







Value. The Rejection Notice shall state whether Tenant shall rescind its
exercise of the Extension Option or if Tenant seeks to have a third-party
evaluation of the Fair Market Value. If Tenant timely delivers the Rejection
Notice, and such Rejection Notice states that the Tenant is rescinding the
Extension Option, the Extension Option shall become null and void. If Tenant
timely delivers the Rejection Notice, and such Rejection Notice states that
Tenant seeks to have a third-party evaluation of the Fair Market Value, then the
following terms and conditions shall apply:


(a)    Within fifteen (15) days after Tenant's delivery of the Rejection Notice,
each party, at its own cost and by giving written notice to the other party,
shall appoint a MAI real estate appraiser, with at least ten (10) years’
full-time commercial appraisal experience in the area where the Premises are
located, to appraise and determine the Fair Market Rental Value. If, in the time
provided, only one (1) party shall give written notice of appointment of an
appraiser, then the single appraiser appointed shall determine the Fair Market
Rental Value. If two (2) appraisers are appointed by the parties, then the two
(2) appraisers shall each independently, and without consultation, prepare an
appraisal of the Fair Market Rental Value within thirty (30) days after their
appointment. Each appraiser shall seal its respective appraisal after
completion. After both appraisals are completed, the resulting appraisals of the
Fair Market Rental Value shall be opened and compared. If the values of the
appraisals differ by no more than ten percent (10%) of the value of the higher
appraisal, then the Fair Market Rental Value shall be the average of the two (2)
appraisals.


(b)    If the values of the appraisals differ by more than ten percent (10%) of
the value of the higher appraisal, then within ten (10) days after the date the
appraisals are compared, the two (2) appraisers selected by the parties shall
appoint a third similarly qualified appraiser. If the two (2) appraisers fail to
so select a third appraiser, then a third similarly qualified appraiser shall be
appointed at the request of either Landlord or Tenant by the then Presiding
Judge of the Superior Court of the State of California for the County of San
Diego. The two (2) appraisers shall each then submit his or her independent
appraisal in simple letter form to the third appraiser stating his or her
determination of the Fair Market Rental Value (which determination may not be
changed from that which was set forth in such appraiser’s sealed appraisal). The
sole responsibility of the third appraiser shall be to determine which of the
determinations made by the first two (2) appraisers is most accurate. The third
appraiser shall have no right to propose a middle ground or any modification of
either of the determinations made by the first two (2) appraisers. The third
appraiser’s choice shall be submitted to Landlord and Tenant within fifteen (15)
days after the third appraiser has received the written determination from each
of the first two (2) appraisers. The Fair Market Rental Value shall be
determined by the selection made by the third appraiser from the determinations
submitted by the first two (2) appraisers.


(c)    Each party shall pay the fees and expenses of its own appraiser, and
fifty percent (50%) of the fees and expenses of, and the cost of appointing, the
third appraiser.


(d)    The appraisers shall use their best efforts to fairly and reasonably
appraise and determine the Fair Market Rental Value in accordance with the terms
of this Lease, and shall not act as advocates for either Landlord or Tenant.


(e)    The appraisers shall have no power to modify the provisions of this
Lease, and their sole function shall be to determine the Fair Market Rental
Value in accordance with the definition thereof set forth in Section 23.2 and
the provisions of this Section 23.3.


24.
NONDISCLOSURE OF TERMS.



The parties acknowledge and agree that the terms of this Lease and any financial
statements delivered by Tenant are confidential and constitute proprietary
information. Disclosure of the terms of this Lease or any confidential
information provided in connection with this Lease could adversely affect the
both Landlord and Tenant. Accordingly, each party agrees that it, and its
partners, officers, directors, employees, agents and attorneys, shall not




--------------------------------------------------------------------------------

Exhibit 10.24







intentionally and voluntarily disclose the terms and conditions of this Lease to
any newspaper or other publication or any other tenant or apparent prospective
tenant of the Building or other portion of the Project, or real estate agent,
either directly or indirectly, without the prior written consent of the other
party, provided, however, that (i) Tenant may disclose the terms to prospective
subtenants or assignees under this Lease and/or professionals working with
Tenant and Landlord may disclose the terms to prospective purchasers and/or
professionals working Landlord, (ii) Landlord may disclose such confidential
information to Landlord's legal, accounting and space planning consultants,
Landlord’s current and prospective clients and/or investors, Landlord’s property
and asset managers or any prospective purchasers or lenders of the Project, and
(iii) either party may disclose such confidential information as required by Law
or as may reasonably be required in the course of any judicial or governmental
proceeding (including in response to a subpoena).  Any breach of the provisions
of this Section by one party shall entitle the other party to enforce all rights
and remedies it has under the Lease, at law or in equity for such breach.






[SIGNATURES FOLLOW ON NEXT PAGE]






Landlord:


Date: 1/12/16
H. G. FENTON PROPERTY COMPANY, a California corporation



By:    H. G. FENTON COMPANY, a California corporation,
Authorized Agent


/S/ Kevin D. Hill
By    
Kevin D. Hill, Vice President,
Leasing and Commercial Acquisitions




By    /S/ Michael P. Neal
Michael P. Neal, President & CEO


Tenant:


Date:                ALPHATEC HOLDINGS, INC., a Delaware corporation




By    /S/ Michael O'Neill VP and CFO                            




By    /S/ Ebun Garner General Counsel and SVP                            












--------------------------------------------------------------------------------

Exhibit 10.24







EXHIBIT A
SITE PLAN
















--------------------------------------------------------------------------------

Exhibit 10.24







EXHIBIT B
TENANT WORK LETTER
(Tenant Constructs)
This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of tenant improvements in the Premises. This Tenant Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All capitalized terms used but not defined
herein shall have the meanings given such terms in this Lease. All references in
this Tenant Work Letter to Articles or Sections of "this Lease" shall mean the
relevant portion of the Lease to which this Tenant Work Letter is attached as
Exhibit B and of which this Tenant Work Letter forms a part, and all references
in this Tenant Work Letter to Sections of "this Tenant Work Letter" shall mean
the relevant portion of this Tenant Work Letter.
SECTION 1 - LANDLORD'S INITIAL CONSTRUCTION IN THE PREMISES
Landlord has provided, at its sole cost and expense, the base, shell and core of
the Premises and the existing leasehold improvements in the Premises (the "Base,
Shell and Core"). Tenant has inspected and hereby approves the condition of the
Premises and the Base, Shell and Core, and agrees that the Premises and the
Base, Shell and Core shall be delivered to Tenant in their current "as-is"
condition.
SECTION 2 - IMPROVEMENTS
2.1    Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance ("Improvement Allowance") up to the amount set forth in
Section 1.11 of this Lease for the costs relating to the initial design and
construction of tenant improvements that are permanently affixed to the Premises
("Improvements"), which Improvements may include (i) expansion of the exterior
patio portion of the Premises, (ii) the installation of a shade trellis or other
covering over such patio, (iii) repainting and recarpeting and (iv) other
modifications as depicted on the attached Exhibit 1 to this Exhibit B, which
improvements are herein approved by Landlord. Tenant must request the
Improvement Allowance, provide all documentation required under Section 2.2
below and satisfy all conditions set forth in Section 2.2 below on or before
July 31, 2017 or the Improvement Allowance shall be deemed forfeited with no
further obligation by Landlord with respect thereto. In no event shall Landlord
be obligated to make disbursements pursuant to this Tenant Work Letter in a
total amount which exceeds the Improvement Allowance nor shall Tenant be
entitled to any credit for any unused portion of the Improvement Allowance. The
Improvements shall be deemed Landlord’s property under this Lease.
2.2    Disbursement of the Improvement Allowance. Except as otherwise set forth
in this Tenant Work Letter, the Improvement Allowance shall be disbursed by
Landlord as provided below for costs related to the construction of the
Improvements and for the following items and costs (collectively, the
"Improvement Allowance Items"): (a) payment of the fees of the Architect and the
Engineers, as those terms are defined in Section 3.1 of this Tenant Work Letter,
and payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and/or Landlord's consultants in connection with the
review of the Construction Drawings, as that term is defined in Section 3.1 of
this Tenant Work Letter; (b) the payment of plan check, permit and license fees
relating to construction of the Improvements; (c) the cost of any changes in the
Base, Shell and Core when such changes are required by the Construction Drawings
or are otherwise required by law as a result of the construction of the
Improvements, such cost to include all direct architectural and/or engineering
fees and expenses incurred in connection therewith; (d) the cost of any changes
to the Construction Drawings or Improvements required by applicable building
code or any other governmental law or regulation (collectively, "Code"); and (e)
sales and use taxes and Title 24 fees.
Subject to the provisions of this Tenant Work Letter, Landlord will disburse to
Tenant, within ten (10) business days following satisfaction of the conditions
below, a check in an amount equal to the lesser of (i) the actual cost of the
Improvement Allowance Items and (ii) the Improvement Allowance, following the
completion of construction of the Improvements, provided that (a) Tenant
delivers to Landlord evidence, reasonably acceptable to




--------------------------------------------------------------------------------

Exhibit 10.24







Landlord, of the lien-free completion of the Improvements and a copy of Tenant’s
recorded, valid "Notice of Completion," together with evidence that Tenant has
delivered written notice, in accordance with California Civil Code Section
3259.5, of the recordation of the Notice of Completion to Tenant’s general
contractor and any other person or entity that provided Landlord or Tenant with
a preliminary 20-day notice, (b) Landlord has determined that no substandard
work exists which adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Building, the structure or exterior appearance of the Building, or any other
tenant's use of such other tenant's leased premises in the Building, (c) the
Architect delivers to Landlord a certificate, in a form reasonably acceptable to
Landlord, certifying that the construction of the Improvements in the Premises
has been substantially completed in accordance with the Approved Working
Drawings, (d) Tenant delivers to Landlord “as-built” drawings for the
Improvements, and (e) Tenant is not then in Default under this Lease and there
exists no circumstance that with the passage of time, or notice from Landlord,
would constitute a Default under this Lease. In addition to the provisions
contained herein, Landlord shall have no obligation to disburse to Tenant any
portion of the Improvement Allowance until such time that Tenant has published
its annual Form10- K filing which (1) indicates Tenant has refinanced its
current debt liability and has reclassified such debt as a long term liability,
and (2) contains an auditor’s opinion that Tenant is a going concern. 
2.3    Standard Improvement Package. Landlord may establish specifications
("Specifications") for the Building standard components to be used in the
construction of the Improvements in the Premises (collectively, "Standard
Improvement Package"), which shall be available to Tenant upon request.
SECTION 3 - CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain an
architect/space planner (the "Architect") which will be either (i) Landlord's
designated architect/space planner, or (ii) an architect/space planner approved
by Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed by Landlord, to prepare the Construction Drawings, as that term is
defined in this Section 3.1. Tenant shall retain engineering consultants
("Engineers") approved by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the Premises. The plans and
drawings to be prepared by the Architect and the Engineers hereunder shall be
known collectively as the "Construction Drawings." Landlord's review of the
Construction Drawings as set forth in this Section 3, shall not imply Landlord's
review of the same, nor obligate Landlord to review the same, for quality,
design, Code compliance or other like matters. Accordingly, notwithstanding that
any Construction Drawings are reviewed by Landlord or its space planner,
architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to Tenant by Landlord or Landlord's space
planner, architect, engineers, and consultants, Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Construction Drawings.
3.2    Final Space Plan. Tenant and the Architect shall prepare the final space
plan for Improvements in the Premises (the "Final Space Plan") and shall deliver
the Final Space Plan to Landlord for Landlord's approval, such approval not to
be unreasonably withheld, conditioned or delayed. Landlord acknowledges and
agrees that the space plan attached to this Exhibit B as Exhibit “1” (“Working
Plan”) is generally acceptable and it shall be unreasonable for Landlord to
withhold its consent to the Final Space Plan if the Final Space Plan is
generally consistent with the Working Plan.
3.3    Final Working Drawings. Tenant, the Architect and/or the Engineers shall
compile a fully coordinated set of architectural, mechanical, electrical and
structural drawings in a form which is complete to allow subcontractors to bid
on the work and to obtain all applicable permits (collectively, the "Final
Working Drawings") and shall submit the same to Landlord for Landlord's
approval, such approval not to be unreasonably withheld, conditioned or delayed.
3.4    Permits. The Final Working Drawings shall be approved by Landlord
("Approved Working Drawings") prior to the commencement of the construction of
the Improvements, such approval not be unreasonably withheld, conditioned or
delayed. Tenant shall cause the Architect to immediately submit the




--------------------------------------------------------------------------------

Exhibit 10.24







Approved Working Drawings to the appropriate municipal authorities for all
applicable building permits necessary to allow Contractor, as that term is
defined in Section 4.1, below, to commence and fully complete the construction
of the Improvements (the "Permits"). No changes, modifications or alterations in
the Approved Working Drawings may be made without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.
SECTION 4 - CONSTRUCTION OF THE IMPROVEMENTS
4.1    Contractor. A general contractor shall be retained by Tenant to construct
the Improvements. Such general contractor ("Contractor") shall be selected by
Tenant and approved by Landlord (and Tenant shall have the right to select such
contractor using a competitive bidding process among general contractors
reasonably approved by Landlord). Tenant shall engage Hughes Marino as Tenant’s
construction manager with respect to the construction of the Improvements
(however, any fees charged to Tenant by Hughes Marino for such construction
management shall not be included in the Improvement Allowance Items and Tenant
shall be solely responsible therefor).
4.2    Tenant's Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as "Tenant's Agents") must be approved
in writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Landlord shall have the
right to designate the subcontractors to be utilized by Tenant for any
mechanical, electrical, plumbing, life-safety, sprinkler, structural and
air-balancing work.
4.3    Construction of Improvements by Contractor. Tenant shall independently
retain, in accordance with Section 4.1 above, the Contractor to construct the
Improvements in accordance with the Approved Working Drawings.
4.4    Indemnification & Insurance.
4.4.1    Indemnity. Tenant's indemnity of Landlord as set forth in Section 11.2
of this Lease shall also apply with respect to any and all Losses caused by any
act or omission of Tenant or Tenant's Agents.
4.4.2    Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. All such warranties or guarantees as to materials or
workmanship of or with respect to the Improvements shall be contained in the
contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect such right of direct enforcement.
4.4.3    Insurance Requirements.
4.4.3.1    General Coverages. Tenant shall cause all of Tenant's Agents to agree
in their contract with Tenant to carry (i) worker's compensation insurance
covering all of their respective employees, and (ii) commercial general
liability insurance, all with limits, in form and with companies as are required
to be carried by Tenant as set forth in Section 11.1 of this Lease, including
naming Landlord as an additional insured.
4.4.3.2    Special Coverages. Tenant (or the Contractor) shall carry "Builder's
All Risk" insurance in an amount reasonably approved by Landlord covering the
construction of the Improvements, and such other insurance as Landlord may
reasonably require. Tenant shall also require the Architect and the Engineers to
agree in their contract with Tenant to carry professional liability insurance or
errors and omissions insurance (as applicable). Such insurance shall be in
amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord.




--------------------------------------------------------------------------------

Exhibit 10.24







4.4.3.3    General Terms. Certificates for all insurance carried pursuant to
this Section 4.4.3 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor's equipment is moved
onto the site. In the event that the Improvements are damaged by any cause
during the course of the construction thereof, Tenant shall immediately repair
the same at Tenant's sole cost and expense. Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of the Improvements and naming Landlord as a co-obligee.
4.5    Construction of Improvements During the Term. Tenant hereby agrees and
acknowledges that Tenant will be constructing the Improvements in the Premises
during the Term of this Lease and that the construction of the Improvements
shall not be deemed a constructive eviction nor shall Tenant be entitled to any
abatement of Rent (except as provided in Section 22 of this Lease) or change in
the Commencement Date in connection with the construction of the Improvements.
4.6    Fees to Landlord. Notwithstanding any terms to the contrary in Section
7.6 of this Lease or elsewhere, Landlord acknowledges and agrees that Landlord
shall not be entitled to any fees or compensation related to its review and
approval of the Construction Drawings, Final Space Plan, Final Working Drawings,
or Approved Working Drawings or with respect to any other management or
involvement with the construction of the Improvements.
4.7    Removal of Improvements. Notwithstanding the foregoing, Tenant shall have
no obligation to remove the Improvements constructed pursuant to this Tenant
Work Letter upon the expiration or earlier termination of this Lease, other than
(A) any element of the Improvements shown in the Final Space Plans or the Final
Working Drawings for which Landlord's written approval thereof is expressly
conditioned upon Tenant's removal of the same upon the expiration or earlier
termination of this Lease, and (B) telecommunications cabling and wiring, which
shall be removed in accordance with Section 7.2 of this Lease.


EXHIBIT 1 TO EXHIBIT B
WORKING PLAN






--------------------------------------------------------------------------------

Exhibit 10.24







EXHIBIT C
RULES AND REGULATIONS
In the event of any conflict between the provisions of this Lease and the Rules
and Regulations, the provisions of this Lease will govern.
A.    The plumbing facilities shall not be used for any purpose other than that
for which they are constructed, and no foreign substance of any kind shall be
thrown therein, and the expense of any breakage, stoppage or damage resulting
from a violation of this provision shall be borne by Tenant who shall, or whose
Tenant’s Representatives shall, have caused it.
B.    Except for Tenant's customary wall hangings, Tenant shall not deface wall,
ceilings, glass, partitions, floors, doors, wood, paint, stone or metal work of
the Premises or the Project by marking, nailing, drilling or otherwise defacing.
C.    Tenant shall not use, keep or permit to be used or kept, any foul or
obnoxious gas or substance in the Premises or permit or suffer the Premises to
be used or occupied in any manner offensive or objectionable to Landlord or
other occupants of the Building or Project by reason of any noise, odors and/or
vibrations.
D.    Tenant, or Tenant’s Representatives, shall not play any musical instrument
or make or permit any improper noises in the Project.
E.    Tenant and Tenant’s Representatives shall not bring into nor keep within
the Premises any animal or bird, however; this rule does not apply to dogs
trained to assist individuals with a disability. In certain circumstances,
Landlord may permit Tenant to bring Tenant’s dog to the Premises provided
however, Landlord shall have the absolute right to ask Tenant to cease doing so,
for any reason, including, but not limited to, Tenant’s dog is creating a
nuisance, interfering with other tenants, causing damage to the Property or
common areas, creating safety issues, or in any such other circumstances as
Landlord deems reasonable.
F.    Tenant, or Tenant’s Representatives, shall not loiter in the entrance or
corridors of the Building or Project, or in any way obstruct the sidewalks,
hallways and stairways and shall use the same only as a means of access to and
from the Premises.
G.    Landlord may limit weight, size and position of all safes, fixtures and
other equipment used in the Premises. In the event Tenant shall require extra
heavy equipment, Tenant shall notify Landlord of such fact and shall pay the
cost of structural bracing to accommodate same. All damage done to the Premises
or the Project by putting in, or taking out, or maintaining extra heavy
equipment shall be repaired at the expense of Tenant.
H.    Tenant shall not use any machinery therein, even though its installation
may have been permitted, which may cause any unreasonable noise, or jar or
tremor to the floor or walls, or which by its weight might injure the floors of
the Premises.
I.    No personnel shall enter or remain in the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel any person who, in the absolute discretion of Landlord, is under the
influence of liquor or drugs.
J.    Tenant and Tenant’s Representatives shall not throw refuse or other
substances or litter of any kind in or about the Project, except in receptacles
placed therein for such purposes by Landlord or governmental authorities.
K.    Tenant shall not install any form of window covering or ventilators or
similar devices visible from the outside of the Premises without the prior
written consent of Landlord.




--------------------------------------------------------------------------------

Exhibit 10.24







L.    All freight must be moved into, within and out of the premises only during
such hours and according to such regulations as may be posted from time to time
by Landlord.
M.    No aerial, antenna or dish shall be erected on the roof or exterior walls
of the Premises or on the grounds, without in each instance the written consent
of Landlord. Any aerial, antenna or dish so installed without such written
consent shall be subject to removal without notice at any time.
N.    Tenant shall use, at its cost, such pest extermination at such intervals
as Landlord may require.
O.    No waiver of any rule or regulation by Landlord shall be effective unless
expressed in writing and signed by Landlord or its authorized agent.
P.    Tenant shall abide by any additional rules or regulations which are
ordered or requested by any governmental or military authority.
Q.    Tenant shall not clean, wash, repair or otherwise perform any maintenance
or service on any vehicle owned or utilized by Tenant in any of the Common Areas
of the Project or any other area in plain view of the public.






--------------------------------------------------------------------------------

Exhibit 10.24







EXHIBIT D
SIGNAGE CRITERIA
A.
Interior Signs. Tenant shall not affix or maintain upon the glass panes and
supports of the storefront windows and doors, or within 18" of the storefront
windows and doors, any signs, advertising placards, names, insignia, trademarks,
descriptive material or any other such like item or items, except such as have
first received the written approval of Landlord (which shall not be unreasonably
withheld or delayed) as to size, type, color, location, copy, nature and display
qualities.



B.
Exterior Signs. Tenant shall be entitled to Building-exterior signage and
signage on the Project's monument. All signage shall be designed and installed,
at Tenant's sole cost and expense, in locations mutually agreed by Landlord and
Tenant. Any Building-exterior signage shall have first received the written
approval of Landlord (which shall not be unreasonably withheld or delayed) as to
size, type, color, location, copy, nature and display qualities.



C.
Tenant shall not erect, place, paint or maintain in or on the Premises any sign,
exterior advertising medium or any other object of any kind whatsoever, whether
an advertising device or not, visible or audible from outside the Premises. Nor
shall Tenant change the color, size, location, composition, wording or design of
any sign or advertisement on the Premises that may have been theretofore
approved by Landlord and governmental authorities without the prior written
approval of Landlord and said authorities. Tenant shall, at its own expense,
maintain and keep in good repair all installations, signs and advertising
devices which it is permitted by Landlord to maintain, and shall pay all charges
required to keep them in good repair.



D.
Upon termination or expiration of this Lease or of Tenant’s right to possession
of the Premises, then Tenant shall at Tenant’s sole cost and expense, remove
such signage and restore and repair all parts of the Building and Building
monument sign affected by the installation or removal of said signage to the
condition existing prior to its installation or to a condition reasonably
acceptable to Landlord.







--------------------------------------------------------------------------------

Exhibit 10.24







EXHIBIT E
ENVIRONMENTAL QUESTIONNAIRE












--------------------------------------------------------------------------------

Exhibit 10.24







EXHIBIT F
FORM OF LANDLORD’S CONSENT
LANDLORD SUBORDINATION AND AGREEMENT


THIS LANDLORD WAIVER AND AGREEMENT ("Agreement"), dated as of ________, 201_, is
between ________________, a ________________ corporation (the “Lender”) and
[FENTON ENTITY], a California ________________ ("Landlord"), with reference to
the following:


R E C I T A L S:
A.    Landlord and __________________________, a _________________ ("Tenant"),
are parties to that lease agreement dated ________________ ("Lease"), relating
to the improved real property located ___________________________, as more
particularly described in the Lease ("Premises").


B.    Lender has agreed to make a loan to Tenant pursuant to a loan agreement
dated ___________________, 2015 and related documents and instruments
(collectively, "Loan Documents"), which loan is secured by, among other things,
that certain personal property owned by Tenant which is described on Schedule A
attached hereto (collectively, "Collateral").


C.    The parties wish by means of this Agreement to establish certain rights,
safeguards, obligations and priorities with regard to their respec-tive
interests.


Terms of the Agreement
IN CONSIDERATION of the mutual covenants of the parties and other good and
valuable consideration, Lender and Landlord agree as follows:


1.    Lender's Security Interest in Fixtures. Landlord acknowledges that
pursuant to a Security Agreement which is one of the Loan Documents, Tenant is
granting Lender a security interest in the Collateral identified on Schedule A.
Landlord consents to the grant of such a security interest, subordinates any and
all rights in the Collateral which Landlord may have under statute, case law or
by contract, and agrees that the Collateral shall remain personal property of
Tenant at all times, notwithstanding that the Collateral, or any part thereof,
may now be or hereafter become in any manner affixed or attached to, or embedded
in, or permanently resting on, real property or any building thereon, or may
otherwise be characterized under applicable law as fixtures; provided, however,
that the foregoing shall apply only as between Landlord and Lender and shall not
affect Landlord's rights to characterize the Collateral as real property or
fixtures following the termination of Lender's security interest therein.


2.    Access to Premises. Landlord shall, subject to the rights of Tenant under
the Lease and subject to Landlord’s right to enter the Premises to prepare the
same for the next tenant, permit Lender and its agents and representatives to
come on to the Premises for a period of up to thirty (30) days to dispose of or
remove the Collateral. Landlord agrees that if it shall commence any action to
regain possession of the Premises or to terminate the Lease, Landlord will
endeavor to notify Lender of such action and will permit Lender and its agents
and representatives to come on the Premises, after Landlord has regained
possession of the Premises, to dispose of or remove the Collateral, subject to
the time limitations and other provisions of Paragraph 5 below. Lender shall use
due care during any such period in which it is on the Premises and shall
promptly repair any damage caused to the Premises by Lender's removal of the
Collateral from the Premises.


3.    No Effect on Tenant's Lease Obligations. Nothing contained herein shall:
(i) operate as a consent to or approval or ratification by Landlord of any of
the provisions of the Loan Documents, nor shall Landlord be bound in any way by
the provisions of the Loan Documents; (ii) be construed to modify, waive or
affect any of the provisions, covenants or conditions in the Lease, any of
Tenant's obligations or Landlord's rights or remedies under




--------------------------------------------------------------------------------

Exhibit 10.24







the Lease, or otherwise or to enlarge or increase Landlord's obligations or
Tenant's rights under the Lease or otherwise; or (iii) be construed to waive any
present or future breach or default on the part of the Tenant under the Lease.




4.    Notices. All notices, demands or requests from one party to another may be
personally delivered, sent by overnight express delivery service, sent by
facsimile with first-class mail backup sent the same day, or sent by certified
mail, postage prepaid with return receipt requested, to the addresses stated in
this Paragraph. Notices shall be deemed received upon actual delivery to the
addressee with respect to personal or express service delivery or facsimile, and
three (3) days after deposit in the mails with respect to mailing. Each party
shall have the right, from time to time, to designate a different address by
notice given in conformity with this Paragraph to the other party; provided,
however, that each address for notice must include a street address and not
merely a post office box. All notices, demands or requests shall be addressed as
follows:


To Landlord:    H. G. FENTON COMPANY
7577 Mission Valley Road, Suite 200
San Diego, CA 92108
Facsimile: (619) 400-0111
Attention: Property Manager


To Lender:    _____________________________
_____________________________
_____________________________
Attention:______________________    


5.    Other Matters of Agreement. Notwithstanding anything in the foregoing to
the contrary, Landlord and Lender agree, and Landlord has signed this Agreement
in material reliance thereon:


(a)    Notwithstanding anything to the contrary herein, the term "Collateral"
shall not include, and Lender shall have no security interest or other interest
in, (i) any of the tenant improvements constructed or installed pursuant to the
Lease between Landlord and Tenant, or (ii) any furniture, fixtures or equipment
purchased with the proceeds of any tenant improvement or other allowance
provided for in the Lease.


(b)    No sale or auction of the Collateral shall be conducted in or from the
Premises or the building or project in which the Premises are located
("Project").


(c)    In the event of a default by Tenant under the Loan Documents, Lender
shall use its best efforts in good faith to notify Landlord in writing
concurrently with any notice of default delivered to Tenant.


(d)    Lender shall remove the Collateral from the Premises within thirty (30)
days after Lender is notified in writing that Tenant's possession of the
Premises (or right to possession of the Premises) is, has been or will be
terminated. If the Collateral or any portion thereof remains on the Premises for
more than thirty (30) days after Lender is so notified, then Lender shall be
deemed to have waived and quitclaimed any further interest therein to Landlord.


(e)    If Lender enters the Premises to remove the Collateral (or any portion
thereof), Lender shall not remove any Collateral in such a way that damages
either the Premises or the Project, and Lender shall, within ten (10) days after
receiving a bill from Landlord, reimburse Landlord for the cost of repairing any
damage to the Premises or the Project resulting from Lender's removing the
Collateral (or any portion thereof).


(f)    Lender shall pay to Landlord rent at the rental rate last in effect under
the Lease, together with all other pass-through charges payable by Tenant
pursuant to the Lease, for any period following termination




--------------------------------------------------------------------------------

Exhibit 10.24







of Tenant's right to possession and occupancy of the Premises, until such time
as all of the Collateral has been removed from the Premises and Lender has
repaired any damage caused by its presence in the Premises.


(g)     [ALTERNATIVE IF LENDER WON’T AGREE TO INDEMNITY: Prior to entering upon
the Premises, Lender shall provide Landlord evidence that it carries commercial
general liability insurance in commercially reasonable amounts naming Landlord
as an additional insured.] Lender shall indemnify, protect, defend and hold
Landlord harmless from and against any and all liabilities, claims, causes of
actions, losses, damages and costs or expenses, including reasonable attorneys'
fees and costs (including such fees and costs arising out of Landlord's
enforcing this indemnity provision), arising out of or in connection with
Lender's failing to perform any of its obligations or exercising any of its
rights under this Agreement, including without limitation, removing the
Collateral from the Premises.


6.    Other Provisions.


(a)    This Agreement shall be binding upon and shall inure to the benefit of
the successors, assignees and trans-ferees of the parties hereto whether by
license, sale, gift, operation of law or other-wise.


(b)    This Agreement contains the entire agreement between the parties relating
to the subject matter hereof. None of the parties shall have the right to rely
upon any repre-sentation or warranty not expressly set forth herein. No
provi-sion of this Agreement may be amended or added to except by an agreement
in writing signed by each of the parties hereto.


(c)    Time is of the essence of each and every one of the provisions herein
contained.


(d)    Every provision of this Agreement is intended to be severable. If any
term or provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of this
Agreement.


(e)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an origi-nal, but all of which when taken together shall
constitute one and the same instrument.


(f)    This Agreement shall be construed in accordance with the laws of the
State of California.


(g)    No provision of this Agreement shall be construed or interpreted against
any party because that party, or its legal representative, drafted the
provision. Captions and organizations are for convenience and shall not be used
in con-struing meaning.


(h)    This Agreement shall not be binding in any respect against Landlord
unless and until Lender delivers a fully signed counterpart to Landlord.


To indicate their agreement to the above, the parties or their authorized
representatives or officers have signed this document.
 




[SIGNATURES FOLLOW ON NEXT PAGE]








--------------------------------------------------------------------------------

Exhibit 10.24







Lender:


__________________________,
a _____________________




By


Its


Date






By


Its


Date
















Landlord:


[FENTON ENTITY],
a ______________________


By: H.G. FENTON COMPANY
       Authorized Agent




By


Its                                                                            


Date____________________________________                               






By


Its                                                                   


Date
 
 











--------------------------------------------------------------------------------

Exhibit 10.24







SCHEDULE A


List of Collateral












